


Exhibit 10.11

 

Tyco International Ltd

2012 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

STOCK OPTION AWARD

 

STOCK OPTION AWARD made in Princeton, New Jersey, as of          (the “Grant
Date”) pursuant to the Tyco International Ltd. 2012 Stock and Incentive Plan
(the “Plan”).  Capitalized terms that are not defined herein have the meaning
ascribed to them in the Plan.

 

1.                                       Grant of Stock Option.  Tyco
International Ltd. (the “Company”) has granted you an option to purchase Shares
of Common Stock of the Company, as described in the grant notification letter
issued to you (“Grant Letter”), subject to the provisions of these Terms and
Conditions.  This Stock Option is a Non-Qualified Stock Option.

 

2.                                       Exercise Price.  The purchase price of
the Shares covered by the Stock Option is set forth in your Grant Letter.

 

3.                                       Vesting.  Except as otherwise set forth
herein, the Stock Option will become exercisable in installments of one fourth
(1/4) of the Shares specified in your Grant Letter per year over four years.
 Your vested right will be calculated on the anniversary of the Grant Date.  No
credit will be given for periods following Termination of Employment, except as
set forth herein.

 

4.                                       Term of Stock Option.  Unless the Stock
Option has been terminated or cancelled on an earlier date, the Stock Option
must be exercised prior to the close of the New York Stock Exchange (“NYSE”) on
the day prior to the 10th anniversary of the Grant Date.  If the NYSE is not
open for business on the expiration date specified, the Stock Option will expire
at the close of the NYSE’s previous business day.

 

5.                                       Payment of Exercise Price.  You may pay
the Exercise Price by cash, certified check, bank draft, wire transfer or postal
or express money order. Alternatively, payment may be made by one or more of the
following methods: (i) delivering to UBS Financial Services, or such other stock
option administrator as selected by the Company, a properly executed exercise
notice, together with irrevocable instructions to a broker to deliver promptly
(within the typical settlement cycle for the sale of equity securities on the
relevant trading market, or otherwise in accordance with Regulation T issued by
the Federal Reserve Board) to the Company or its  agents the amount of the sale
proceeds adequate to satisfy the portion of the Exercise Price being so paid;
(ii) tendering to the Company (by physical delivery or attestation) certificates
of Common Stock that you have held for six months or longer (unless the
Committee, in its sole discretion, waives this 6-month period) that have an
aggregate Fair Market Value as of the day prior to the date of exercise equal to
the portion of the Exercise Price being so paid; or (iii) if such form of
payment is expressly authorized by the Board or the Committee instructing the
Company to withhold Shares that would otherwise be issued were the Exercise
Price to be paid

 

1

--------------------------------------------------------------------------------


 

in cash that have an aggregate Fair Market Value as of the date of exercise
equal to the portion of the Exercise Price being so paid.  Notwithstanding the
foregoing, you may not tender any form of payment that the Company determines,
in its sole and absolute discretion, could violate any law or regulation. You
are not required to purchase all Shares subject to the Stock Option at one time,
but you must pay the full Exercise Price for all Shares that you elect to
purchase before they will be delivered.

 

6.                                       Exercise of Stock Option.  Subject to
these Terms and Conditions, the Stock Option may be exercised by contacting
(i) UBS Financial Services Inc. at 877-STK-TYCO (1-877-785-8926) if calling from
within the U.S. or 001-201-272-7611 if calling from outside the U.S., or
(ii) such other stock option administrator as is selected by the Company.  Your
Stock Option may be exercised after your death only by your estate or by the
person given the authority to exercise the Stock Option by your will or by
operation of law.  If the Stock Option is exercised after your death, the
Company will deliver Shares only after the Company has determined that the
person exercising the Stock Option is the duly appointed executor or
administrator of your estate or the person to whom the Stock Option has been
transferred by your will or by the applicable laws of descent and distribution.

 

7.                                       Retirement, Termination of Employment,
Disability or Death.  The Stock Option will vest and remain exercisable as set
forth below in the case of Termination of Employment, Retirement, Disability or
death:

 

Event

 

Vesting

 

Exercise

Voluntary Termination of Employment (other than Retirement)

 

Unvested Awards are forfeited as of your Termination of Employment.

 

Vested Awards expire on the earlier of (i) original expiration date, or (ii) 90
days after Termination of Employment.

Involuntary Termination of Employment not for Cause

 

Unvested Awards are forfeited as of your Termination of Employment, except as
otherwise provided in Sections 8, 9 or 10.

 

Vested Awards expire on the earlier of (i) original expiration date, or (ii) 90
days after Termination of Employment, except as otherwise provided in Sections
8, 9 or 10.

Termination of Employment for Cause

 

Unvested Awards are immediately forfeited as of your Termination of Employment.

 

Vested Awards are immediately cancelled upon Termination of Employment.

 

2

--------------------------------------------------------------------------------


 

Retirement (defined as Termination of Employment for reasons other than Cause on
or after age 55 if the sum of your age and full years of service with the
Company is at least 60).

 

Unvested Awards that have been granted within twelve months are forfeited if
your Retirement occurs less than twelve months after the Grant Date. On or after
the 1st anniversary of the Grant Date, unvested Awards accelerate and vest pro
rata based on the number of full months of service completed commencing on the
Grant Date and ending on the date of your Termination of Employment divided by
the number of full months required to achieve complete vesting (with an offset
for Stock Options previously vested). The remaining unvested portion of your
Award will immediately be forfeited and your rights with respect to such Stock
Options will end.

 

Vested Awards expire on the earlier of (i) original expiration date, or
(ii) three years after Termination of Employment.

Disability or death

 

Unvested Awards become fully vested as of your Termination of Employment.

 

Vested Awards expire on the earlier of (i) original expiration date, or
(ii) three years after your Termination of Employment.

 

Termination of Employment means the date of cessation of an Employee’s
employment relationship with the Company or a subsidiary for any reason, with or
without Cause, as determined by the Company. For the avoidance of doubt, the
date of cessation of your employment relationship with the Company or a
Subsidiary shall exclude any notice or severance period that you may be entitled
to receive.

 

8.                                       Change in Control.  In the event of
(i) a Change in Control of Tyco International Ltd., and your Change in Control
Termination, or (ii) your Termination of Employment by reason of a “Good Reason
Resignation” which qualifies you for severance benefits under the Tyco
International Ltd. Change in Control Severance Plan for Certain U. S. Officers
and Executives (the “CIC Severance Plan”) within two years following a Change in
Control, your

 

3

--------------------------------------------------------------------------------


 

Stock Option will immediately become fully vested.  Your Stock Option will
expire on the earlier of (i) the original expiration date and (ii) three years
from the effective date of your Change in Control Termination or your
Termination of Employment by reason of a Good Reason Resignation, as described
in the preceding sentence.

 

9.                                       Termination of Employment as a Result
of Divestiture or Outsourcing.  Notwithstanding any provision to the contrary in
Sections 7 or 8, if your involuntary Termination of Employment other than for
Cause is as a result of a Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement (each as defined below), your Stock Option will vest on a
pro-rata basis based on the number of full months of service completed
commencing on the Grant Date and ending on the date of your Termination of
Employment divided by the number of full months required to achieve complete
vesting (with an offset for Stock Options previously vested). The vested portion
of your Stock Option will expire on the earlier of (i) the original expiration
date and (ii) three years after the date of your Termination of Employment.

 

Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting and extended expiration date if (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement or related
agreements, or on the effective date of such Outsourcing Agreement applicable to
you (the “Applicable Employment Date”), and (ii) you are offered Comparable
Employment (as defined below) with the buyer, successor company or outsourcing
agent, as applicable, but do not commence such employment on the Applicable
Employment Date.

 

For purposes of this Section 9, “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to your Termination of
Employment and (ii) that is at a geographic location no more than 50 miles from
your principal place of employment in effect immediately prior to your
Termination of Employment;  “Disposition of Assets” shall mean the disposition
by the Company or a Subsidiary by which you are employed of all or a portion of
the assets used by the Company or Subsidiary in a trade or business to an
unrelated corporation or entity; “Disposition of a Subsidiary” shall mean the
disposition by the Company or a Subsidiary of its interest in a subsidiary or
controlled entity to an unrelated individual or entity (which, for the avoidance
of doubt, excludes a spin-off or split-off or similar transaction), provided
that such subsidiary or entity ceases to be controlled by the Company as a
result of such disposition; and “Outsourcing Agreement” shall mean a written
agreement between the Company or a Subsidiary and an unrelated third party
(“Outsourcing Agent”) pursuant to which (i) the Company transfers the
performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and (ii) the Outsourcing Agent is obligated
to offer employment to any employee whose employment is being terminated as a
result of or in connection with said Outsourcing Agreement.

 

4

--------------------------------------------------------------------------------


 

10.                                 Termination of Employment with Severance
Benefits.

 

(a) Termination in connection with the Separation.  In the event of (i) your
Termination of Employment that occurs within the period beginning on the Grant
Date and ending on the date that is one year following the completion of the
spin-offs of the ADT Corporation and Pentair, Ltd. (formerly known as Tyco Flow
Control International, Ltd.) ( the “Separation”), and (ii) the determination, in
the sole discretion of the Executive Vice President, Human Resources of the
Company, or his or her designee, , that your Termination of Employment is due to
the Separation, your unvested Stock Options subject to this Award will
accelerate and vest pro rata based on the number of full months of service
completed commencing on the Grant Date and ending on the date of your
Termination of Employment divided by the number of full months required to
achieve complete vesting (with an offset for Stock Options previously vested). 
Your Stock Option will expire one year after the date of your Termination of
Employment or such later date as may be applicable under Section 7.

 

Further, if you qualify for accelerated vesting under this Section 10(a), the
requirement set forth in Section 10(b)(i) shall not apply.

 

(b) Termination of Employment - Executives.  If (i) your Termination of
Employment occurs twelve months or later after the Grant Date, (ii) upon your
Termination of Employment you are a Section 16 Officer or employed in a job
classification Band 1 or Band 2, and (iii) you are involuntarily terminated for
reasons other than Cause, a portion of your Award equivalent to the number of
Stock Options that would have vested in the twelve month period following the
date of your Termination of Employment had you not been terminated will
accelerate and immediately vest.  The vested portion of your Award will expire
on the earlier of (i) the original expiration date of the Award, (ii) one year
after the date of your Termination of Employment and (iii) such later date as
may be applicable under Section 7.

 

11.                                 Withholdings; Tax Recovery.  The Company
will have the right, prior to the issuance or delivery of any Shares in
connection with the exercise of the Stock Option, to withhold or demand from you
payment of the amount necessary to satisfy applicable tax requirements, as
determined by the Company.  The methods described in Section 5 may also be used
to pay your withholding tax obligation.

 

By not declining the Award, you hereby acknowledges that the Company or
Subsidiary or employing company shall require you to pay the Company or
Subsidiary or employing company  the amount of any federal, state, local,
foreign or other tax or other amount required by any governmental authority to
be withheld and paid over by the Company or Subsidiary or employing company to
such authority for your account, and you agree, as a condition of the grant of
the Award and delivery of any Shares, to satisfy such obligations. 
Notwithstanding the foregoing, the Committee may in its discretion establish
procedures to permit you to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which you otherwise become entitled. The number
of Shares to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld, taking into account any exchange rate issues, is
determined as nearly equal as

 

5

--------------------------------------------------------------------------------


 

possible to (but not exceeding) the amount of such obligations being satisfied.
Each election must be made in writing in accordance with election procedures
established by the Committee

 

By not declining the Award you acknowledge that the Company has made no
warranties or representations to you with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the Award
contemplated by these Terms and Conditions, and you are in no manner relying on
the Company or its representatives for an assessment of such tax consequences. 
You hereby acknowledge that there may be adverse tax consequences upon the grant
or vesting or exercise of the Award and/or the acquisition or disposition of the
Shares subject to the Award and you have been advised that you should consult
with your own attorney, accountant and/or tax advisor regarding the decision to
enter into this Award and these Terms and Conditions and the consequences
thereof.  You also acknowledge that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for
you.

 

12.                                 Transfer of Stock Option.  You may not
transfer the Stock Option or any interest therein except by will or the laws of
descent and distribution.  Notwithstanding the foregoing, you may transfer the
Stock Option to members of your immediate family or to one or more trusts for
the benefit of family members or to one or more partnerships in which the family
members are the only partners, provided that (i) you do not receive any
consideration for the transfer, (ii) you furnish the Committee or its designee
with detailed written notice of the transfer at least three (3) business days in
advance, and (iii) the Committee or its designee consents in writing.  For this
purpose, “family member” means your spouse, children, grandchildren, parents,
grandparents, siblings, nieces, nephews and grandnieces and grandnephews,
including adopted, in-laws and step family members. Any Stock Option transferred
pursuant to this provision will continue to be subject to the same terms and
conditions that were applicable to the Stock Option immediately prior to
transfer.  The Stock Option may be exercised by the transferee only to the same
extent that you could have exercised the Stock Option had no transfer occurred.

 

13.                                 Covenant; Forfeiture of Award; Agreement to
Reimburse Company.

 

(a)                                  If your Termination of Employment is for
Cause, including without limitation a termination as a result of your violation
of the Company’s Code of Ethical Conduct, any outstanding vested or unvested
Stock Options shall be immediately rescinded and you will forfeit any rights you
have with respect to those Stock Options.  Furthermore, by not declining this
Award you agree and promise immediately to deliver to the Company Shares (or, in
the discretion of the Committee, cash) equal in value to the amount of any
profit you realized upon an exercise of the Stock Option during the period
beginning six months prior to your Termination of Employment for Cause and
ending on the six-month anniversary of your Termination of Employment for Cause,
including, without limitation, a termination for Cause resulting from your
violation of the Company’s Code of Ethical Conduct.

 

(b)                                 If the Committee determines, in its sole
discretion, that at any time after the Grant Date and prior to the second
anniversary of your Termination of Employment you (i) disclosed business
confidential or proprietary information related to any business of the Company
or Subsidiary or (ii) have entered into an employment or consultation
arrangement

 

6

--------------------------------------------------------------------------------


 

(including any arrangement for employment or service as an agent, partner,
stockholder, consultant, officer or director) with any entity or person engaged
in a business, which arrangement would likely (in the sole judgment of the
Committee) result in the disclosure of business confidential or proprietary
information related to any business of the Company or a Subsidiary to a business
that is competitive with any Company or Subsidiary business as to which you have
had access to business strategic or confidential information, and the Committee
has not approved the arrangement in writing, then any Stock Option that you have
not exercised (whether vested or unvested) will immediately be rescinded, and
you will forfeit any rights you have with respect to these Stock Options as of
the date of the Committee’s determination.

 

14.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property), extraordinary cash
dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee shall
adjust the number and kind of Shares covered by the Stock Option, the Exercise
Price and other relevant provisions to the extent necessary to prevent dilution
or enlargement of the benefits or potential benefits intended to be provided by
the Stock Option.  Any such determinations and adjustments made by the Committee
will be binding on all persons.

 

15.                                 Restrictions on Exercise.  Exercise of the
Stock Option is subject to the conditions that, to the extent required at the
time of exercise, (a) the Shares covered by the Stock Option will be duly
listed, upon official notice of issuance, on the NYSE, and (b) a Registration
Statement under the Securities Act of 1933 with respect to the Shares will be
effective or an exemption from registration will apply.  The Company will not be
required to deliver any Common Stock until all applicable federal and state laws
and regulations have been complied with and all legal matters in connection with
the issuance and delivery of the Shares have been approved by the appropriate
counsel of the Company.

 

16.                                 Disposition of Securities.  By not declining
the Award, you acknowledge that you have read and understand the Company’s
Insider Trading Policy, and are aware of and understand your obligations under
applicable securities laws with respect to trading in the Company’s securities,
and you agree not to exercise your Stock Option at any time when doing so would
result in a violation of securities law.  You also acknowledge that the Company
will have the right to recover, or receive reimbursement for, any compensation
or profit realized on the exercise of the Stock Option or by the disposition of
Shares received upon exercise of the Stock Option to the extent that the Company
has a right of recovery or reimbursement under applicable securities laws or
under its pay recoupment policy.

 

17.                                 Plan Terms Govern.  The exercise of the
Stock Option, the disposition of any Shares received upon exercise of the Stock
Option, and the treatment of any gain on the disposition of these Shares are
subject to the terms of the Plan and any rules that the Committee may
prescribe.  The Plan document, as may be amended from time to time, is
incorporated by reference into these Terms and Conditions.  Except with respect
to the choice of law provision, in the event of any conflict between the terms
of the Plan and the terms of these Terms and

 

7

--------------------------------------------------------------------------------


 

Conditions, the terms of the Plan will control.  By not declining the Award, you
acknowledge receipt of the Plan, as in effect on the date of these Terms and
Conditions.

 

18.                                 Personal Data.  To comply with applicable
law and to administer the Plan and these Terms and Conditions properly, the
Company and its agents may hold and process your personal data and/or sensitive
personal data.  Such data includes, but is not limited to, the information
provided in this grant package and any changes thereto, other appropriate
personal and financial data about you, and information about your participation
in the Plan and Shares obtained under the Plan from time to time.  By not
declining the Award, you hereby give your explicit consent to the Company’s
processing any such personal data and/or sensitive personal data, and you also
hereby give your explicit consent to the Company’s transfer of any such personal
data and/or sensitive personal data outside the country in which you work or
reside and to the United States.  The legal persons for whom your personal data
is intended include the Company and any of its Subsidiaries (or former
Subsidiaries as are deemed necessary), the outside Plan administrator as
selected by the Company from time to time, and any other person that the Company
may find in its administration of the Plan to be appropriate.  You have the
right to review and correct your personal data by contacting your local Human
Resources representative.  By not declining the Award, you understand and
acknowledge that the transfer of the information outlined here is important to
the administration of the Plan, and that failure to consent to the transmission
of such information may limit or prohibit your participation in the Plan and
receipt of the Award.

 

By not declining the Award you agree, as a condition of participation in the
Plan, that any personal data in relation to you may be held by the Company
and/or a Subsidiary and/or the Board and/or the Committee and passed on to a
third party broker, registrar, administrator and/or future purchaser of the
Company for all purposes relating to the operation or administration of the
Plan, including to countries or territories outside your country or territory
or, where applicable, outside of the European Economic Area.

 

19.                                 No Contract of Employment or Promise of
Future Grants.  By not declining the Award, you agree to be bound by these Terms
and Conditions and acknowledge that the Award is granted at the sole discretion
of the Company and is not considered part of any contract of employment with the
Company or your ordinary or expected salary or other compensation, and that the
Award will not be considered as part of such salary or compensation for purposes
of any pension benefits or in the event of severance, redundancy or
resignation.  If your employment with the Company or a Subsidiary is terminated
for any reason, whether lawfully or unlawfully, you acknowledge and agree that
you will not be entitled by way of damages or specific performance for breach of
contract, dismissal or compensation for loss of office, tort or  otherwise with
respect to the Plan or this Award to any sum, shares or other benefits to
compensate you for the loss or diminution in value of any actual or prospective
rights, benefits or expectation under or in relation to the Plan or the
forfeiture and/or termination of this Award.

 

20.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan gives you any right to continue in the employ of the
Company or any of its Subsidiaries or to interfere in any way with the right of
the Company or any Subsidiary to terminate your employment at any time.  Payment
of Shares is not secured by a trust, insurance contract or other funding medium,
and you do not have any interest in any fund or specific asset of the Company by
reason of the Stock

 

8

--------------------------------------------------------------------------------


 

Option.  You have no rights as a stockholder of the Company pursuant to the
Stock Option until Shares are actually delivered you.

 

21.                                 Incorporation of Other Agreements.  These
Terms and Conditions and the Plan constitute the entire understanding between
you and the Company regarding the Stock Option.  These Terms and Conditions
supercede any prior agreements, commitments or negotiations concerning the Stock
Option, except as otherwise provided in Section 17 above.

 

22.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of these Terms and
Conditions, which will remain in full force and effect.  Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

23.                                 Governing Law.  The validity,
interpretation, construction and performance of these Terms and Conditions shall
be governed by the laws of the state of New Jersey without reference to
principles of conflicts of laws that would direct the application of the law of
any other jurisdiction.

 

By not declining this Award, you agree to and acknowledge the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in these Terms
and Conditions and the Plan;

 

(ii)                                  you understand and agree that these Terms
and Conditions and the Plan constitute a binding agreement between you and the
Company and represent the entire understanding between you and the Company
regarding the Stock Option, and that any prior agreements, commitments or
negotiations concerning the Stock Option are replaced and superseded; and

 

(iii)                               you acknowledge the authority of the
Committee to administer and interpret these Terms and Conditions and the terms
and conditions set forth in the Plan.

 

You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International Ltd., c/o Equity Plan Administration, 9 Roszel Road, Princeton,
NJ  08540 in writing within sixty days of the date of these Terms and
Conditions.  Notification of your non-consent will nullify this grant unless
otherwise agreed to in writing by you and the Company.

 

 

 

 

 

George R. Oliver

 

Chief Executive Officer,

 

Tyco International Ltd.

 

9

--------------------------------------------------------------------------------

 

Tyco International Ltd
2012 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

STOCK OPTION LEADERSHIP AWARD

 

STOCK OPTION AWARD made in Princeton, New Jersey, as of                  (the
“Grant Date”) pursuant to the Tyco International Ltd. 2012 Stock and Incentive
Plan (the “Plan”).  Capitalized terms that are not defined herein have the
meaning ascribed to them in the Plan.

 

1.                                       Grant of Stock Option.  Tyco
International Ltd. (the “Company”) has granted you an option to purchase Shares
of Common Stock of the Company, as described in the grant notification letter
issued to you (“Grant Letter”), subject to the provisions of these Terms and
Conditions.  This Stock Option is a Non-Qualified Stock Option.

 

2.                                       Exercise Price.  The purchase price of
the Shares covered by the Stock Option is set forth in your Grant Letter.

 

3.                                       Vesting.  Except as otherwise set forth
herein, the Stock Option will become fully exercisable on the third (3rd)
anniversary of the Grant Date.  No credit will be given for periods following
Termination of Employment, except as set forth herein.

 

4.                                       Term of Stock Option.  Unless the Stock
Option has been terminated or cancelled on an earlier date, the Stock Option
must be exercised prior to the close of the New York Stock Exchange (“NYSE”) on
the day prior to the 10th anniversary of the Grant Date.  If the NYSE is not
open for business on the expiration date specified, the Stock Option will expire
at the close of the NYSE’s previous business day.

 

5.                                       Payment of Exercise Price.  You may pay
the Exercise Price by cash, certified check, bank draft, wire transfer or postal
or express money order. Alternatively, payment may be made by one or more of the
following methods: (i) delivering to UBS Financial Services, or such other stock
option administrator as selected by the Company, a properly executed exercise
notice, together with irrevocable instructions to a broker to deliver promptly
(within the typical settlement cycle for the sale of equity securities on the
relevant trading market, or otherwise in accordance with Regulation T issued by
the Federal Reserve Board) to the Company or its  agents the amount of the sale
proceeds adequate to satisfy the portion of the Exercise Price being so paid;
(ii) tendering to the Company (by physical delivery or attestation) certificates
of Common Stock that you have held for six months or longer (unless the
Committee, in its sole discretion, waives this 6-month period) that have an
aggregate Fair Market Value as of the day prior to the date of exercise equal to
the portion of the Exercise Price being so paid; or (iii) if such form of
payment is expressly authorized by the Board or the Committee instructing the
Company to withhold Shares that would otherwise be issued were the Exercise
Price to be paid in cash that have an aggregate Fair Market Value as of the date
of exercise equal to the portion of the Exercise Price being so paid. 
Notwithstanding the foregoing, you may not tender any form

 

10

--------------------------------------------------------------------------------


 

of payment that the Company determines, in its sole and absolute discretion,
could violate any law or regulation. You are not required to purchase all Shares
subject to the Stock Option at one time, but you must pay the full Exercise
Price for all Shares that you elect to purchase before they will be delivered.

 

6.                                       Exercise of Stock Option.  Subject to
these Terms and Conditions, the Stock Option may be exercised by contacting
(i) UBS Financial Services Inc. at 877-STK-TYCO (1-877-785-8926) if calling from
within the U.S. or 001-201-272-7611 if calling from outside the U.S., or
(ii) such other stock option administrator as is selected by the Company.  Your
Stock Option may be exercised after your death only by your estate or by the
person given the authority to exercise the Stock Option by your will or by
operation of law.  If the Stock Option is exercised after your death, the
Company will deliver Shares only after the Company has determined that the
person exercising the Stock Option is the duly appointed executor or
administrator of your estate or the person to whom the Stock Option has been
transferred by your will or by the applicable laws of descent and distribution.

 

7.                                       Retirement, Termination of Employment,
Disability or Death.  The Stock Option will vest and remain exercisable as set
forth below in the case of Termination of Employment, Retirement, Disability or
death:

 

Event

 

Vesting

 

Exercise

Voluntary Termination of Employment (other than Retirement)

 

Unvested Awards are forfeited as of your Termination of Employment.

 

Vested Awards expire on the earlier of (i) original expiration date, or (ii) 90
days after Termination of Employment.

Involuntary Termination of Employment not for Cause

 

Unvested Awards are forfeited as of your Termination of Employment, except as
otherwise provided in Sections 8, 9 or 10.

 

Vested Awards expire on the earlier of (i) original expiration date, or (ii) 90
days after Termination of Employment, except as otherwise provided in Sections
8, 9 or 10.

Termination of Employment for Cause

 

Unvested Awards are immediately forfeited as of your Termination of Employment.

 

Vested Awards are immediately cancelled upon Termination of Employment.

 

11

--------------------------------------------------------------------------------


 

Retirement (defined as Termination of Employment for reasons other than Cause on
or after age 55 if the sum of your age and full years of service with the
Company is at least 60).

 

Unvested Awards that have been granted within twelve months are forfeited if
your Retirement occurs less than twelve months after the Grant Date. On or after
the 1st anniversary of the Grant Date, unvested Awards accelerate and vest pro
rata based on the number of full months of service completed commencing on the
Grant Date and ending on the date of your Termination of Employment divided by
the number of full months required to achieve complete vesting. The remaining
unvested portion of your Award will immediately be forfeited and your rights
with respect to such Stock Options will end.

 

Vested Awards expire on the earlier of (i) original expiration date, or
(ii) three years after Termination of Employment.

Disability or death

 

Unvested Awards become fully vested as of your Termination of Employment.

 

Vested Awards expire on the earlier of (i) original expiration date, or
(ii) three years after your Termination of Employment.

 

Termination of Employment means the date of cessation of an Employee’s
employment relationship with the Company or a subsidiary for any reason, with or
without Cause, as determined by the Company. For the avoidance of doubt, the
date of cessation of your employment relationship with the Company or a
Subsidiary shall exclude any notice or severance period that you may be entitled
to receive.

 

8.                                       Change in Control.  In the event of
(i) a Change in Control of Tyco International Ltd., and your Change in Control
Termination, or (ii) your Termination of Employment by reason of a “Good Reason
Resignation” which qualifies you for severance benefits under the Tyco
International Ltd. Change in Control Severance Plan for Certain U. S. Officers
and Executives (the “CIC Severance Plan”) within two years following a Change in
Control, your Stock Option will immediately become fully vested.  Your Stock
Option will expire on the earlier of (i) the original expiration date and
(ii) three years from the effective date of your

 

12

--------------------------------------------------------------------------------


 

Change in Control Termination or your Termination of Employment by reason of a
Good Reason Resignation, as described in the preceding sentence.

 

9.                                       Termination of Employment as a Result
of Divestiture or Outsourcing.  Notwithstanding any provision to the contrary in
Sections 7 or 8, if your involuntary Termination of Employment other than for
Cause is as a result of a Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement (each as defined below), your Stock Option will vest on a
pro-rata basis based on the number of full months of service completed
commencing on the Grant Date and ending on the date of your Termination of
Employment divided by the number of full months required to achieve complete
vesting. The vested portion of your Stock Option will expire on the earlier of
(i) the original expiration date and (ii) three years after the date of your
Termination of Employment.

 

Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting and extended expiration date if (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement or related
agreements, or on the effective date of such Outsourcing Agreement applicable to
you (the “Applicable Employment Date”), and (ii) you are offered Comparable
Employment (as defined below) with the buyer, successor company or outsourcing
agent, as applicable, but do not commence such employment on the Applicable
Employment Date.

 

For purposes of this Section 9, “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to your Termination of
Employment and (ii) that is at a geographic location no more than 50 miles from
your principal place of employment in effect immediately prior to your
Termination of Employment;  “Disposition of Assets” shall mean the disposition
by the Company or a Subsidiary by which you are employed of all or a portion of
the assets used by the Company or Subsidiary in a trade or business to an
unrelated corporation or entity; “Disposition of a Subsidiary” shall mean the
disposition by the Company or a Subsidiary of its interest in a subsidiary or
controlled entity to an unrelated individual or entity (which, for the avoidance
of doubt, excludes a spin-off or split-off or similar transaction), provided
that such subsidiary or entity ceases to be controlled by the Company as a
result of such disposition; and “Outsourcing Agreement” shall mean a written
agreement between the Company or a Subsidiary and an unrelated third party
(“Outsourcing Agent”) pursuant to which (i) the Company transfers the
performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and (ii) the Outsourcing Agent is obligated
to offer employment to any employee whose employment is being terminated as a
result of or in connection with said Outsourcing Agreement.

 

10.                                 Termination of Employment with Severance
Benefits.

 

(a) Termination in connection with the Separation.  In the event of (i) your
Termination of Employment that occurs within the period beginning on the Grant
Date and

 

13

--------------------------------------------------------------------------------


 

ending on the date that is one year following the completion of the spin-offs of
the ADT Corporation and Pentair, Ltd. (formerly known as Tyco Flow Control
International, Ltd.) ( the “Separation”), and (ii) the determination, in the
sole discretion of the Executive Vice President, Human Resources of the Company,
or his or her designee, , that your Termination of Employment is due to the
Separation, your unvested Stock Options subject to this Award will accelerate
and vest pro rata based on the number of full months of service completed
commencing on the Grant Date and ending on the date of your Termination of
Employment divided by the number of full months required to achieve complete
vesting.  Your Stock Option will expire one year after the date of your
Termination of Employment or such later date as may be applicable under
Section 7.

 

Further, if you qualify for accelerated vesting under this Section 10(a), the
requirement set forth in Section 10(b)(i) shall not apply.

 

(b) Termination of Employment - Executives.  If (i) your Termination of
Employment occurs twelve months or later after the Grant Date, (ii) upon your
Termination of Employment you are a Section 16 Officer or employed in a job
classification Band 1 or Band 2, and (iii) you are involuntarily terminated for
reasons other than Cause, a portion of your Award equivalent to the number of
Stock Options that would have vested in the twelve month period following the
date of your Termination of Employment had you not been terminated will
accelerate and immediately vest.  The vested portion of your Award will expire
on the earlier of (i) the original expiration date of the Award, (ii) one year
after the date of your Termination of Employment and (iii) such later date as
may be applicable under Section 7.

 

11.                                 Withholdings; Tax Recovery.  The Company
will have the right, prior to the issuance or delivery of any Shares in
connection with the exercise of the Stock Option, to withhold or demand from you
payment of the amount necessary to satisfy applicable tax requirements, as
determined by the Company.  The methods described in Section 5 may also be used
to pay your withholding tax obligation.

 

By not declining the Award, you hereby acknowledges that the Company or
Subsidiary or employing company shall require you to pay the Company or
Subsidiary or employing company  the amount of any federal, state, local,
foreign or other tax or other amount required by any governmental authority to
be withheld and paid over by the Company or Subsidiary or employing company to
such authority for your account, and you agree, as a condition of the grant of
the Award and delivery of any Shares, to satisfy such obligations. 
Notwithstanding the foregoing, the Committee may in its discretion establish
procedures to permit you to satisfy such obligation in whole or in part, and any
local, state, federal, foreign or other income tax obligations relating to the
Award, by electing (the “election”) to have the Company withhold shares of
Common Stock from the Shares to which you otherwise become entitled. The number
of Shares to be withheld shall have a Fair Market Value as of the date that the
amount of tax to be withheld, taking into account any exchange rate issues, is
determined as nearly equal as possible to (but not exceeding) the amount of such
obligations being satisfied. Each election must be made in writing in accordance
with election procedures established by the Committee

 

14

--------------------------------------------------------------------------------


 

By not declining the Award you acknowledge that the Company has made no
warranties or representations to you with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the Award
contemplated by these Terms and Conditions, and you are in no manner relying on
the Company or its representatives for an assessment of such tax consequences. 
You hereby acknowledge that there may be adverse tax consequences upon the grant
or vesting or exercise of the Award and/or the acquisition or disposition of the
Shares subject to the Award and you have been advised that you should consult
with your own attorney, accountant and/or tax advisor regarding the decision to
enter into this Award and these Terms and Conditions and the consequences
thereof.  You also acknowledge that the Company has no responsibility to take or
refrain from taking any actions in order to achieve a certain tax result for
you.

 

12.                                 Transfer of Stock Option.  You may not
transfer the Stock Option or any interest therein except by will or the laws of
descent and distribution.  Notwithstanding the foregoing, you may transfer the
Stock Option to members of your immediate family or to one or more trusts for
the benefit of family members or to one or more partnerships in which the family
members are the only partners, provided that (i) you do not receive any
consideration for the transfer, (ii) you furnish the Committee or its designee
with detailed written notice of the transfer at least three (3) business days in
advance, and (iii) the Committee or its designee consents in writing.  For this
purpose, “family member” means your spouse, children, grandchildren, parents,
grandparents, siblings, nieces, nephews and grandnieces and grandnephews,
including adopted, in-laws and step family members. Any Stock Option transferred
pursuant to this provision will continue to be subject to the same terms and
conditions that were applicable to the Stock Option immediately prior to
transfer.  The Stock Option may be exercised by the transferee only to the same
extent that you could have exercised the Stock Option had no transfer occurred.

 

13.                                 Covenant; Forfeiture of Award; Agreement to
Reimburse Company.

 

(a)                                  If your Termination of Employment is for
Cause, including without limitation a termination as a result of your violation
of the Company’s Code of Ethical Conduct, any outstanding vested or unvested
Stock Options shall be immediately rescinded and you will forfeit any rights you
have with respect to those Stock Options.  Furthermore, by not declining this
Award you agree and promise immediately to deliver to the Company Shares (or, in
the discretion of the Committee, cash) equal in value to the amount of any
profit you realized upon an exercise of the Stock Option during the period
beginning six months prior to your Termination of Employment for Cause and
ending on the six-month anniversary of your Termination of Employment for Cause,
including, without limitation, a termination for Cause resulting from your
violation of the Company’s Code of Ethical Conduct.

 

(b)                                 If the Committee determines, in its sole
discretion, that at any time after the Grant Date and prior to the second
anniversary of your Termination of Employment you (i) disclosed business
confidential or proprietary information related to any business of the Company
or Subsidiary or (ii) have entered into an employment or consultation
arrangement (including any arrangement for employment or service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business, which arrangement would likely (in the sole judgment of
the Committee) result in the disclosure of

 

15

--------------------------------------------------------------------------------


 

business confidential or proprietary information related to any business of the
Company or a Subsidiary to a business that is competitive with any Company or
Subsidiary business as to which you have had access to business strategic or
confidential information, and the Committee has not approved the arrangement in
writing, then any Stock Option that you have not exercised (whether vested or
unvested) will immediately be rescinded, and you will forfeit any rights you
have with respect to these Stock Options as of the date of the Committee’s
determination.

 

14.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property), extraordinary cash
dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee shall
adjust the number and kind of Shares covered by the Stock Option, the Exercise
Price and other relevant provisions to the extent necessary to prevent dilution
or enlargement of the benefits or potential benefits intended to be provided by
the Stock Option.  Any such determinations and adjustments made by the Committee
will be binding on all persons.

 

15.                                 Restrictions on Exercise.  Exercise of the
Stock Option is subject to the conditions that, to the extent required at the
time of exercise, (a) the Shares covered by the Stock Option will be duly
listed, upon official notice of issuance, on the NYSE, and (b) a Registration
Statement under the Securities Act of 1933 with respect to the Shares will be
effective or an exemption from registration will apply.  The Company will not be
required to deliver any Common Stock until all applicable federal and state laws
and regulations have been complied with and all legal matters in connection with
the issuance and delivery of the Shares have been approved by the appropriate
counsel of the Company.

 

16.                                 Disposition of Securities.  By not declining
the Award, you acknowledge that you have read and understand the Company’s
Insider Trading Policy, and are aware of and understand your obligations under
applicable securities laws with respect to trading in the Company’s securities,
and you agree not to exercise your Stock Option at any time when doing so would
result in a violation of securities law.  You also acknowledge that the Company
will have the right to recover, or receive reimbursement for, any compensation
or profit realized on the exercise of the Stock Option or by the disposition of
Shares received upon exercise of the Stock Option to the extent that the Company
has a right of recovery or reimbursement under applicable securities laws or
under its pay recoupment policy.

 

17.                                 Plan Terms Govern.  The exercise of the
Stock Option, the disposition of any Shares received upon exercise of the Stock
Option, and the treatment of any gain on the disposition of these Shares are
subject to the terms of the Plan and any rules that the Committee may
prescribe.  The Plan document, as may be amended from time to time, is
incorporated by reference into these Terms and Conditions.  Except with respect
to the choice of law provision, in the event of any conflict between the terms
of the Plan and the terms of these Terms and Conditions, the terms of the Plan
will control.  By not declining the Award, you acknowledge receipt of the Plan,
as in effect on the date of these Terms and Conditions.

 

16

--------------------------------------------------------------------------------


 

18.                                 Personal Data.  To comply with applicable
law and to administer the Plan and these Terms and Conditions properly, the
Company and its agents may hold and process your personal data and/or sensitive
personal data.  Such data includes, but is not limited to, the information
provided in this grant package and any changes thereto, other appropriate
personal and financial data about you, and information about your participation
in the Plan and Shares obtained under the Plan from time to time.  By not
declining the Award, you hereby give your explicit consent to the Company’s
processing any such personal data and/or sensitive personal data, and you also
hereby give your explicit consent to the Company’s transfer of any such personal
data and/or sensitive personal data outside the country in which you work or
reside and to the United States.  The legal persons for whom your personal data
is intended include the Company and any of its Subsidiaries (or former
Subsidiaries as are deemed necessary), the outside Plan administrator as
selected by the Company from time to time, and any other person that the Company
may find in its administration of the Plan to be appropriate.  You have the
right to review and correct your personal data by contacting your local Human
Resources representative.  By not declining the Award, you understand and
acknowledge that the transfer of the information outlined here is important to
the administration of the Plan, and that failure to consent to the transmission
of such information may limit or prohibit your participation in the Plan and
receipt of the Award.

 

By not declining the Award you agree, as a condition of participation in the
Plan, that any personal data in relation to you may be held by the Company
and/or a Subsidiary and/or the Board and/or the Committee and passed on to a
third party broker, registrar, administrator and/or future purchaser of the
Company for all purposes relating to the operation or administration of the
Plan, including to countries or territories outside your country or territory
or, where applicable, outside of the European Economic Area.

 

19.                                 No Contract of Employment or Promise of
Future Grants.  By not declining the Award, you agree to be bound by these Terms
and Conditions and acknowledge that the Award is granted at the sole discretion
of the Company and is not considered part of any contract of employment with the
Company or your ordinary or expected salary or other compensation, and that the
Award will not be considered as part of such salary or compensation for purposes
of any pension benefits or in the event of severance, redundancy or
resignation.  If your employment with the Company or a Subsidiary is terminated
for any reason, whether lawfully or unlawfully, you acknowledge and agree that
you will not be entitled by way of damages or specific performance for breach of
contract, dismissal or compensation for loss of office, tort or  otherwise with
respect to the Plan or this Award to any sum, shares or other benefits to
compensate you for the loss or diminution in value of any actual or prospective
rights, benefits or expectation under or in relation to the Plan or the
forfeiture and/or termination of this Award.

 

20.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan gives you any right to continue in the employ of the
Company or any of its Subsidiaries or to interfere in any way with the right of
the Company or any Subsidiary to terminate your employment at any time.  Payment
of Shares is not secured by a trust, insurance contract or other funding medium,
and you do not have any interest in any fund or specific asset of the Company by
reason of the Stock Option.  You have no rights as a stockholder of the Company
pursuant to the Stock Option until Shares are actually delivered you.

 

17

--------------------------------------------------------------------------------


 

21.                                 Incorporation of Other Agreements.  These
Terms and Conditions and the Plan constitute the entire understanding between
you and the Company regarding the Stock Option.  These Terms and Conditions
supercede any prior agreements, commitments or negotiations concerning the Stock
Option, except as otherwise provided in Section 17 above.

 

22.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of these Terms and
Conditions, which will remain in full force and effect.  Moreover, if any
provision is found to be excessively broad in duration, scope or covered
activity, the provision will be construed so as to be enforceable to the maximum
extent compatible with applicable law.

 

23.                                 Governing Law.  The validity,
interpretation, construction and performance of these Terms and Conditions shall
be governed by the laws of the state of New Jersey without reference to
principles of conflicts of laws that would direct the application of the law of
any other jurisdiction.

 

By not declining this Award, you agree to and acknowledge the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in these Terms
and Conditions and the Plan;

 

(ii)                                  you understand and agree that these Terms
and Conditions and the Plan constitute a binding agreement between you and the
Company and represent the entire understanding between you and the Company
regarding the Stock Option, and that any prior agreements, commitments or
negotiations concerning the Stock Option are replaced and superseded; and

 

(iii)                               you acknowledge the authority of the
Committee to administer and interpret these Terms and Conditions and the terms
and conditions set forth in the Plan.

 

You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International Ltd., c/o Equity Plan Administration, 9 Roszel Road, Princeton,
NJ  08540 in writing within sixty days of the date of these Terms and
Conditions.  Notification of your non-consent will nullify this grant unless
otherwise agreed to in writing by you and the Company.

 

 

 

 

 

George R. Oliver

 

Chief Executive Officer,

 

Tyco International Ltd.

 

18

--------------------------------------------------------------------------------

 

Tyco International Ltd.

2012 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

RESTRICTED UNIT AWARD

 

RESTRICTED UNIT AWARD made in Princeton, New Jersey, as of                  (the
“Grant Date”) pursuant to the Tyco International Ltd. 2012 Stock and Incentive
Plan (the “Plan”).  Capitalized terms that are not defined herein have the
meaning ascribed to them in the Plan.

 

1.                                      Grant of Award.  Tyco International Ltd.
(the “Company”) has granted you Restricted Units, as described in the grant
notification letter that was issued to you (“Grant Letter”), subject to the
provisions of these Terms and Conditions.  The Company will hold the Restricted
Units in a bookkeeping account on your behalf until they become payable or are
forfeited or cancelled.

 

2.                                      Payment Amount.  Each Restricted Unit
represents the right to receive, upon vesting, one (1) Share of Common Stock.

 

3.                                      Form of Payment.  Vested Restricted
Units will be redeemed solely for Shares, subject to Sections 13 and 14.

 

4.                                      Dividends.  For each Restricted Unit
that remains outstanding, you will be credited with a Dividend Equivalent Unit
(“DEU”) for any cash dividends distributed by the Company on Company Common
Stock.  DEUs will be calculated at the same dividend rate paid to holders of
Common Stock.  DEUs will vest in accordance with the vesting schedule applicable
to the underlying Restricted Units and shall be payable at the same time that
the underlying Restricted Units are payable as provided herein.

 

5.                                      Vesting.  Except as otherwise set forth
herein, your Restricted Units will vest in installments of one-fourth (1/4) of
the Shares specified in your Grant Letter per year over four years. Your vested
right will be calculated on the anniversary of the Grant Date.  No credit will
be given for periods following Termination of Employment. Except as otherwise
set forth herein, payment shall be made to you as soon as practicable following
the vesting date.

 

6.                                      Retirement, Termination of Employment,
Disability or Death.  Restricted Units will vest in the case of Termination of
Employment, Retirement, Disability, or death as set forth below:

 

19

--------------------------------------------------------------------------------


 

Event

 

Vesting

Voluntary Termination of Employment (other than Retirement)

 

Unvested Awards are forfeited and your rights with respect to such Restricted
Units will end as of your Termination of Employment.

Involuntary Termination of Employment not for Cause

 

Unvested Awards are forfeited and your rights with respect to such Restricted
Units will end as of your Termination of Employment, except as otherwise
provided in Sections 7, 8 or 9.

Termination of Employment for Cause

 

Unvested Awards are immediately forfeited and your rights with respect to such
Restricted Units will end as of your Termination of Employment.

Retirement (defined as Termination of Employment for reasons other than Cause on
or after age 55 if the sum of your age and full years of service with the
Company is at least 60).

 

If you are Retirement eligible and your Termination of Employment is for reasons
other than Cause and is less than twelve months after the Grant Date, your
Restricted Units will immediately be forfeited and your rights with respect
thereto will end. If you are Retirement eligible and your Termination of
Employment is for reasons other than Cause and is twelve or more months after
the Grant Date, your Restricted Units will accelerate and vest pro rata (in full
month increments) based on the number of full months of service that you have
completed beginning on the Grant Date and ending on the date of your Termination
of Employment divided by the original number of full months in the vesting
period, (with an offset for Shares previously vested). Any unearned portion of
your Award will immediately be forfeited and your rights with respect to such
Restricted Units will end. Any payment shall be made to you as soon as
practicable following your Termination of Employment.

 

20

--------------------------------------------------------------------------------


 

Disability or death

 

Unvested Awards become fully vested as of your Termination of Employment. In the
event of your Death, the Company will make a payment to your estate within 90
days following your death. In the event that your Termination of Employment is a
result of your Disability, payment shall be made to you as soon as practicable
following your Termination of Employment.

 

“Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined by the Company. For the avoidance of doubt, the
date of cessation of your employment relationship with the Company or a
Subsidiary shall exclude any notice or severance period that you may be entitled
to receive.

 

7.                                      Change in Control.  In the event of
(i) a Change in Control of Tyco International Ltd., and your Change in Control
Termination, or (ii) your Termination of Employment by reason of a “Good Reason
Resignation” which qualifies you, or would qualify you for severance benefits
under the Tyco International Change in Control Severance Plan for Certain U. S.
Officers and Executives (the “CIC Severance Plan”) within two years following a
Change in Control, Restricted Units will immediately become fully vested and
payment shall be made as soon as practicable following such Change in Control
Termination or your Termination of Employment by reason of a Good Reason
Resignation, as described in the preceding sentence.

 

8.                                      Termination of Employment as a Result of
Divestiture or Outsourcing.  Notwithstanding any provision to the contrary in
Sections 6 or 7, if your involuntary Termination of Employment other than for
Cause is as a result of a Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement (each as defined below), your Restricted Units will vest
on a pro-rata basis based on the number of full months of service completed
commencing on the Grant Date and ending on the date of your Termination of
Employment divided by the number of full months required to achieve complete
vesting (with an offset for Shares previously vested). Any payment shall be made
to you as soon as practicable following the date of vesting.

 

Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting if (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii) you are offered Comparable Employment (as defined below) with the buyer,

 

21

--------------------------------------------------------------------------------


 

successor company or outsourcing agent, as applicable, but do not commence such
employment on the Applicable Employment Date.

 

For the purposes of this Section 8, “Comparable Employment” shall mean
employment (i) with base compensation and benefits (not including perquisites,
allowances or long term incentive compensation) that, taken as whole, is not
materially reduced from that which is in effect immediately prior to your
Termination of Employment and (ii) that is at a geographic location no more than
50 miles from your principal place of employment in effect immediately prior to
your Termination of Employment; “Disposition of Assets” shall mean the
disposition by the Company or a Subsidiary by which you are employed of all or a
portion of the assets used by the Company or Subsidiary in a trade or business
to an unrelated corporation or entity; “Disposition of a Subsidiary” shall mean
the disposition by the Company or a Subsidiary of its interest in a subsidiary
or controlled entity to an unrelated individual or entity (which, for the
avoidance of doubt, excludes a spin-off or split-off or similar transaction),
provided that such subsidiary or entity ceases to be controlled by the Company
as a result of such disposition; and “Outsourcing Agreement” shall mean a
written agreement between the Company or a Subsidiary and an unrelated third
party (“Outsourcing Agent”) pursuant to which (i) the Company transfers the
performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and (ii) the Outsourcing Agent is obligated
to offer employment to any employee whose employment is being terminated as a
result of or in connection with said Outsourcing Agreement.

 

9.                                      Termination of Employment in Connection
with the Separation.  In the event of (i) your Termination of Employment that
occurs within the period beginning on the Grant Date and ending on the date that
is one year following the completion of the spin-offs of the ADT Corporation and
Pentair, Ltd. (formerly known as Tyco Flow Control International, Ltd.) ( the
“Separation”), and (ii) the determination, in the sole discretion of the
Executive Vice President, Human Resources of the Company, or his or her designee
that your Termination of Employment is due to the Separation, your unvested
Restricted Units subject to this Award will accelerate and vest pro rata based
on the number of full months of service completed commencing on the Grant Date
and ending on the date of your Termination of Employment divided by the number
of full months required to achieve complete vesting (with an offset for
Restricted Units previously vested).

 

10.                               Withholdings; Tax Recovery.  The Company will
have the right, prior to any issuance or delivery of Shares on your Restricted
Units, to withhold or demand from you payment of the amount necessary to satisfy
applicable tax requirements, as determined by the Company.  If you have not
satisfied your tax withholding requirements in a timely manner, the Company will
have the right to sell the number of Shares from your Award necessary to
generate proceeds sufficient to satisfy such requirements. In addition, the
Company shall have the right, if so provided under local law, to recover any
taxes relating to this Award that the Company or any affiliate pays on your
behalf.

 

By accepting the Award and not declining the Award, you hereby acknowledges that
the Company or Subsidiary or employing company shall require you to pay the
Company or

 

22

--------------------------------------------------------------------------------


 

Subsidiary or employing company the amount of any federal, state, local, foreign
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Company or Subsidiary or employing company to such
authority for your account, and you agree, as a condition of the grant of the
Award and delivery of any Shares, to satisfy such obligations.  Notwithstanding
the foregoing, the Committee may in its discretion establish procedures to
permit you to satisfy such obligation in whole or in part, and any local, state,
federal, foreign or other income tax obligations relating to the Award, by
electing (the “election”) to have the Company withhold shares of Common Stock
from the Shares to which you otherwise become entitled.  The number of Shares to
be withheld shall have a Fair Market Value as of the date that the amount of tax
to be withheld, taking into account any exchange rate issues, is determined as
nearly equal as possible to (but not exceeding) the amount of such obligations
being satisfied.  Each election must be made in writing in accordance with
election procedures established by the Committee

 

By accepting the Award and not declining the Award you acknowledge that the
Company has made no warranties or representations to you with respect to the tax
consequences (including but not limited to income tax consequences) with respect
to the Award contemplated by these Terms and Conditions, and you are in no
manner relying on the Company or its representatives for an assessment of such
tax consequences.  You hereby acknowledge that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and you have been advised that
you should consult with your own attorney, accountant and/or tax advisor
regarding the decision to enter into this Award and these Terms and Conditions
and the consequences thereof.  You also acknowledge that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for you.

 

11.                               Transfer of Award.  You may not transfer any
interest in Restricted Units except by will or the laws of descent and
distribution.  Any other attempt to dispose of your interest in Restricted Units
will be null and void.

 

12.                               Forfeiture of Award; Confidentiality;
Non-Competition; Non-Solicitation; Agreement to Reimburse Company.

 

(a) If your Termination of Employment is for Cause, including without limitation
a termination as a result of your violation of the Company’s Code of Ethical
Conduct, any unvested Restricted Units shall be immediately rescinded and you
will forfeit any rights you have with respect thereto. Furthermore, by accepting
this Award and not declining this Award, you agree and promise immediately to
deliver to the Company the number of Shares (or, in the discretion of the
Committee, the cash value of said shares) you received for Restricted Units that
vested or were delivered during the period beginning six months prior to your
Termination of Employment for Cause and ending on the six-month anniversary of
your Termination of Employment for Cause, including, without limitation, a
termination for Cause resulting from your violation of the Company’s Code of
Ethical Conduct.

 

23

--------------------------------------------------------------------------------


 

(b) You agree that during your employment with the Company or its Subsidiaries,
and thereafter, you will not disclose confidential or proprietary information,
or trade secrets, related to any business of the Company or the Subsidiary. 
Except as prohibited by law, you agree that during your employment with the
Company or its Subsidiaries, and for the one  year period following your
Termination of  Employment for any reason, you will not directly or indirectly,
own, manage, operate, control (including indirectly through a debt or equity
investment), provide services to, or be employed by, any person or entity
engaged in any business that is (i) located in a region with respect to which
you had substantial responsibilities while employed by the Company or its
Subsidiaries, and (ii) competitive, with (A) the line of business or businesses
of the Company or its Subsidiaries that you were employed with during your
employment (including any prospective business to be developed or acquired that
was proposed at the date of termination), or (B) any other business of the
Company or its Subsidiaries with respect to which you had substantial exposure
during such employment.

 

Except as prohibited by law, you further agree that during your employment with
the Company or its Subsidiaries, and for the two-year period thereafter, you
will not, directly or indirectly, on your own behalf or on behalf of another
(i) solicit, recruit, aid or induce any employee of the Company or any of its
Subsidiaries to leave their employment with the Company or its Subsidiaries in
order to accept employment with or render services to another person or entity
unaffiliated with the Company or its Subsidiaries, or hire or knowingly take any
action to assist or aid any other person or entity in identifying or hiring any
such employee, or (ii) solicit, aid, or induce any customer of the Company or
any of its Subsidiaries to purchase goods or services then sold by the Company
or its Subsidiaries from another person or entity, or assist or aid any other
persons or entity in identifying or soliciting any such customer, or
(iii) otherwise interfere with the relationship of the Company or any of its
Subsidiaries with any of its employees, customers, agents, or representatives.

 

Irreparable injury will result to the Company, and to its business, in the event
of a breach by you of any of your covenants and commitments under this
Agreement, including the covenants of non-competition and non-solicitation. 
Therefore, in the event of a breach of such covenants and commitments, in the
sole discretion of the Company, any of your unvested Restricted Units shall be
immediately rescinded and you will forfeit any rights you have with respect
thereto. Furthermore, by accepting the award, and not declining the award, in
the event of such a breach, upon demand by the Company, you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) you received for
Restricted Units that vested or were delivered during the period beginning six
months prior to your Termination of Employment and ending on the six-month
anniversary of your Termination of Employment.  In addition, the Company
reserves all rights to seek any and all remedies and damages permitted under
law, including, but not limited to, injunctive relief, equitable relief and
compensatory damages.

 

13.                               Adjustments.  In the event of any stock split,
reverse stock split, dividend or other distribution (whether in the form of
cash, Shares, other securities or other property),

 

24

--------------------------------------------------------------------------------


 

extraordinary cash dividend, recapitalization, merger, consolidation, split-up,
spin-off, reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee shall
adjust the number and kind of Shares covered by the Restricted Units and other
relevant provisions to the extent necessary to prevent dilution or enlargement
of the benefits or potential benefits intended to be provided by the Restricted
Units.  Any such determinations and adjustments made by the Committee will be
binding on all persons.

 

14.                               Restrictions on Payment of Shares.  Payment of
Shares for your Restricted Units is subject to the conditions that, to the
extent required at the time of delivery, (a) the Shares underlying the
Restricted Units will be duly listed, upon official notice of redemption, on the
NYSE, and (b) a Registration Statement under the Securities Act of 1933 with
respect to the Shares will be effective.  The Company will not be required to
deliver any Common Stock until all applicable federal and state laws and
regulations have been complied with and all legal matters in connection with the
issuance and delivery of the Shares have been approved by the appropriate
counsel of the Company.

 

15.                               Disposition of Securities.  By accepting the
Award and not declining the Award, you acknowledge that you have read and
understand the Company’s Insider Trading Policy, and are aware of and understand
your obligations under applicable securities laws in respect of trading in the
Company’s securities.  You also acknowledge that the Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Restricted Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws or under its pay recoupment policy.

 

16.                               Plan Terms Govern.  The redemption of
Restricted Units, the disposition of any Shares received for Restricted Units,
and the treatment of any gain on the disposition of these Shares are subject to
the terms of the Plan and any rules that the Committee may prescribe.  The Plan
document, as may be amended from time to time, is incorporated by reference into
these Terms and Conditions.  Except with respect to the choice of law provision,
in the event of any conflict between the terms of the Plan and the terms of
these Terms and Conditions, the terms of the Plan will control.  By accepting
the Award and not declining the Award, you acknowledge receipt of the Plan and
the prospectus, as in effect on the date of these Terms and Conditions.

 

17.                               Personal Data.  To comply with applicable law
and to administer the Plan and these Terms and Conditions properly, the Company
and its agents may hold and process your personal data and/or sensitive personal
data.  Such data includes, but is not limited to, the information provided in
this grant package and any changes thereto, other appropriate personal and
financial data about you, and information about your participation in the Plan
and Shares obtained under the Plan from time to time.  By accepting the Award
and not declining the Award, you hereby give your explicit consent to the
Company’s processing any such personal data and/or sensitive personal data, and
you also hereby give your explicit

 

25

--------------------------------------------------------------------------------


 

consent to the Company’s transfer of any such personal data and/or sensitive
personal data outside the country in which you work or reside and to the United
States.  The legal persons for whom your personal data is intended include the
Company and any of its Subsidiaries (or former Subsidiaries as are deemed
necessary), the outside Plan administrator as selected by the Company from time
to time, and any other person that the Company may find in its administration of
the Plan to be appropriate.  You have the right to review and correct your
personal data by contacting your local Human Resources representative.  By
accepting the Award and not declining the Award, you understand and acknowledge
that the transfer of the information outlined here is important to the
administration of the Plan, and that failure to consent to the transmission of
such information may limit or prohibit your participation in the Plan and your
receipt of the Award.

 

By accepting the Award and not declining the Award you agree, as a condition of
participation in the Plan, that any personal data in relation to you may be held
by the Company and/or a Subsidiary and/or the Board and/or the Committee and
passed on to a third party broker, registrar, administrator and/or future
purchaser of the Company for all purposes relating to the operation or
administration of the Plan, including to countries or territories outside your
country or territory or, where applicable, outside of the European Economic
Area.

 

18.                               No Contract of Employment or Promise of Future
Grants.  By accepting the Award and not declining the Award, you agree to be
bound by these Terms and Conditions and acknowledge that the Award is granted at
the sole discretion of the Company and is not considered part of any contract of
employment with the Company or your ordinary or expected salary or other
compensation, and that the Award will not be considered as part of such salary
or compensation for purposes of any pension benefits or in the event of
severance, redundancy or resignation.  If your employment with the Company or a
Subsidiary is terminated for any reason, whether lawfully or unlawfully, you
acknowledge and agree that you will not be entitled by way of damages or
specific performance for breach of contract, dismissal or compensation for loss
of office, tort or  otherwise with respect to the Plan or this Award to any sum,
shares or other benefits to compensate you for the loss or diminution in value
of any actual or prospective rights, benefits or expectation under or in
relation to the Plan or the forfeiture and/or termination of this Award.

 

19.                               Limitations.  Nothing in these Terms and
Conditions or the Plan gives you any right to continue in the employ of the
Company or any of its Subsidiaries or to interfere in any way with the right of
the Company or any Subsidiary to terminate your employment at any time.  Payment
of your Restricted Units is not secured by a trust, insurance contract or other
funding medium, and you do not have any interest in any fund or specific asset
of the Company by reason of this Award or the account established on your
behalf.  You have no rights as a stockholder of the Company pursuant to the
Restricted Units until Shares are actually delivered to you.

 

20.                               Incorporation of Other Agreements.  These
Terms and Conditions and the Plan constitute the entire understanding between
you and the Company regarding the

 

26

--------------------------------------------------------------------------------


 

Restricted Units.  These Terms and Conditions supersede any prior agreements,
commitments or negotiations concerning the Restricted Units, except as otherwise
provided in Section 16 above.

 

21.                               Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of the Agreement, which
will remain in full force and effect.  Moreover, if any provision is found to be
excessively broad in duration, scope or covered activity, the provision will be
construed so as to be enforceable to the maximum extent compatible with
applicable law.

 

22.                               Delayed Payment.  Notwithstanding anything in
these Terms and Conditions to the contrary, if the Company determines that you
are a “specified employee” within the meaning of Section 409A(a)(2)(B) of the
United States Internal Revenue Code and the regulations thereunder, and you
become entitled to payment of Restricted Units on account of your Termination of
Employment, such payment shall be delayed until six months following your
Termination of Employment if the Company reasonably determines that your Award
is subject to the provisions of Section 409A of the United States Internal
Revenue Code and the regulations thereunder.  Your Award shall continue to be
credited with Dividend Equivalent Units during any such six-month delay period.

 

23.                               Compliance with Section 409A.  Payments under
the Plan may be subject to Section 409A of the Internal Revenue Code. The
Committee may make such modifications to these Terms and Conditions as it deems
necessary or appropriate to comply with Section 409A.

 

24.                               Governing Law.  The validity, interpretation,
construction and performance of these Terms and Conditions shall be governed by
the laws of the state of New Jersey without reference to principles of conflicts
of laws that would direct the application of the law of any other jurisdiction.

 

25.                               Acceptance of Terms and Conditions.  By
physically or electronically acknowledging this Award you agree to and
acknowledge the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in these Terms
and Conditions and the Plan;

 

(ii)                                  you understand and agree that these Terms
and Conditions and the Plan constitute a binding agreement between you and the
Company and represent the entire understanding between you and the Company
regarding the Award, and that any prior agreements, commitments or negotiations
concerning the Restricted Units are replaced and superseded;

 

(iii)                               you acknowledge the authority of the
Committee to administer and interpret these Terms and Conditions and the terms
and conditions set forth in the Plan; and

 

27

--------------------------------------------------------------------------------


 

(iv)                              you acknowledge that these Terms and
Conditions contain a noncompetition provision that may impact your ability to
perform certain services in the future.

 

Failure to affirmatively acknowledge or reject this Award before January 19,
2013 will result in your immediate and automatic acceptance of this Award and
the Terms and Conditions under which this Award is governed, including the
noncompetition provision contained therein You must therefore reject this Award
or acknowledge these Terms and Conditions by returning the enclosed Acceptance
Form to Tyco International Ltd., c/o Equity Plan Administration, 9 Roszel Road,
Princeton, NJ  08540 including your written signature within sixty (60) days of
the date of these Terms and Conditions.  Notification of your rejection will
nullify this grant unless otherwise agreed to in writing by you and the Company.

 

 

 

 

 

George R. Oliver

 

Chief Executive Officer,

 

Tyco International, Ltd.

 

28

--------------------------------------------------------------------------------

 

Tyco International Ltd.

2012 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

RESTRICTED UNIT LEADERSHIP AWARD

 

RESTRICTED UNIT AWARD made in Princeton, New Jersey, as of                   
(the “Grant Date”) pursuant to the Tyco International Ltd. 2012 Stock and
Incentive Plan (the “Plan”).  Capitalized terms that are not defined herein have
the meaning ascribed to them in the Plan.

 

1.                                       Grant of Award.  Tyco International
Ltd. (the “Company”) has granted you Restricted Units, as described in the grant
notification letter that was issued to you (“Grant Letter”), subject to the
provisions of these Terms and Conditions.  The Company will hold the Restricted
Units in a bookkeeping account on your behalf until they become payable or are
forfeited or cancelled.

 

2.                                       Payment Amount.  Each Restricted Unit
represents the right to receive, upon vesting, one (1) Share of Common Stock.

 

3.                                       Form of Payment.  Vested Restricted
Units will be redeemed solely for Shares, subject to Sections 13 and 14.

 

4.                                       Dividends.  For each Restricted Unit
that remains outstanding, you will be credited with a Dividend Equivalent Unit
(“DEU”) for any cash dividends distributed by the Company on Company Common
Stock.  DEUs will be calculated at the same dividend rate paid to holders of
Common Stock.  DEUs will vest in accordance with the vesting schedule applicable
to the underlying Restricted Units and shall be payable at the same time that
the underlying Restricted Units are payable as provided herein.

 

5.                                       Vesting.  Except as otherwise set forth
herein, your Restricted Units will vest in installments of one half (1/2) of the
Shares specified in your Grant Letter in year 3 and year 4. Your vested right
will be calculated on the anniversary of the Grant Date.  No credit will be
given for periods following Termination of Employment. Except as otherwise set
forth herein, payment shall be made to you as soon as practicable following the
vesting date.

 

6.                                       Retirement, Termination of Employment,
Disability or Death.  Restricted Units will vest in the case of Termination of
Employment, Retirement, Disability, or death as set forth below:

 

29

--------------------------------------------------------------------------------


 

Event

 

Vesting

Voluntary Termination of Employment (other than Retirement)

 

Unvested Awards are forfeited and your rights with respect to such Restricted
Units will end as of your Termination of Employment.

Involuntary Termination of Employment not for Cause

 

Unvested Awards are forfeited and your rights with respect to such Restricted
Units will end as of your Termination of Employment, except as otherwise
provided in Sections 7, 8 or 9.

Termination of Employment for Cause

 

Unvested Awards are immediately forfeited and your rights with respect to such
Restricted Units will end as of your Termination of Employment.

Retirement (defined as Termination of Employment for reasons other than Cause on
or after age 55 if the sum of your age and full years of service with the
Company is at least 60).

 

If you are Retirement eligible and your Termination of Employment is for reasons
other than Cause and is less than twelve months after the Grant Date, your
Restricted Units will immediately be forfeited and your rights with respect
thereto will end. If you are Retirement eligible and your Termination of
Employment is for reasons other than Cause and is twelve or more months after
the Grant Date, your Restricted Units will accelerate and vest pro rata (in full
month increments) based on the number of full months of service that you have
completed beginning on the Grant Date and ending on the date of your Termination
of Employment divided by the original number of full months in the vesting
period, (with an offset for Shares previously vested). Any unearned portion of
your Award will immediately be forfeited and your rights with respect to such
Restricted Units will end. Any payment shall be made to you as soon as
practicable following your Termination of Employment.

 

30

--------------------------------------------------------------------------------


 

Disability or death

 

Unvested Awards become fully vested as of your Termination of Employment. In the
event of your Death, the Company will make a payment to your estate within 90
days following your death. In the event that your Termination of Employment is a
result of your Disability, payment shall be made to you as soon as practicable
following your Termination of Employment.

 

“Termination of Employment” means the date of cessation of an Employee’s
employment relationship with the Company or a Subsidiary for any reason, with or
without Cause, as determined by the Company. For the avoidance of doubt, the
date of cessation of your employment relationship with the Company or a
Subsidiary shall exclude any notice or severance period that you may be entitled
to receive.

 

7.                                       Change in Control.  In the event of
(i) a Change in Control of Tyco International Ltd., and your Change in Control
Termination, or (ii) your Termination of Employment by reason of a “Good Reason
Resignation” which qualifies you, or would qualify you for severance benefits
under the Tyco International Change in Control Severance Plan for Certain U. S.
Officers and Executives (the “CIC Severance Plan”) within two years following a
Change in Control, Restricted Units will immediately become fully vested and
payment shall be made as soon as practicable following such Change in Control
Termination or your Termination of Employment by reason of a Good Reason
Resignation, as described in the preceding sentence.

 

8.                                       Termination of Employment as a Result
of Divestiture or Outsourcing.  Notwithstanding any provision to the contrary in
Sections 6 or 7, if your involuntary Termination of Employment other than for
Cause is as a result of a Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement (each as defined below), your Restricted Units will vest
on a pro-rata basis based on the number of full months of service completed
commencing on the Grant Date and ending on the date of your Termination of
Employment divided by the number of full months required to achieve complete
vesting (with an offset for Shares previously vested). Any payment shall be made
to you as soon as practicable following the date of vesting.

 

Notwithstanding the foregoing, you shall not be eligible for such pro-rata
vesting if (i) your Termination of Employment occurs on or prior to the closing
date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to you (the “Applicable Employment Date”), and
(ii) you are offered Comparable Employment (as defined below) with the buyer,

 

31

--------------------------------------------------------------------------------


 

successor company or outsourcing agent, as applicable, but do not commence such
employment on the Applicable Employment Date.

 

For the purposes of this Section 8, “Comparable Employment” shall mean
employment (i) with base compensation and benefits (not including perquisites,
allowances or long term incentive compensation) that, taken as whole, is not
materially reduced from that which is in effect immediately prior to your
Termination of Employment and (ii) that is at a geographic location no more than
50 miles from your principal place of employment in effect immediately prior to
your Termination of Employment; “Disposition of Assets” shall mean the
disposition by the Company or a Subsidiary by which you are employed of all or a
portion of the assets used by the Company or Subsidiary in a trade or business
to an unrelated corporation or entity; “Disposition of a Subsidiary” shall mean
the disposition by the Company or a Subsidiary of its interest in a subsidiary
or controlled entity to an unrelated individual or entity (which, for the
avoidance of doubt, excludes a spin-off or split-off or similar transaction),
provided that such subsidiary or entity ceases to be controlled by the Company
as a result of such disposition; and “Outsourcing Agreement” shall mean a
written agreement between the Company or a Subsidiary and an unrelated third
party (“Outsourcing Agent”) pursuant to which (i) the Company transfers the
performance of services previously performed by employees of the Company or
Subsidiary to the Outsourcing Agent, and (ii) the Outsourcing Agent is obligated
to offer employment to any employee whose employment is being terminated as a
result of or in connection with said Outsourcing Agreement.

 

9.                                       Termination of Employment in Connection
with the Separation.  In the event of (i) your Termination of Employment that
occurs within the period beginning on the Grant Date and ending on the date that
is one year following the completion of the spin-offs of the ADT Corporation and
Pentair, Ltd. (formerly known as Tyco Flow Control International, Ltd.) ( the
“Separation”), and (ii) the determination, in the sole discretion of the
Executive Vice President, Human Resources of the Company, or his or her designee
that your Termination of Employment is due to the Separation, your unvested
Restricted Units subject to this Award will accelerate and vest pro rata based
on the number of full months of service completed commencing on the Grant Date
and ending on the date of your Termination of Employment divided by the number
of full months required to achieve complete vesting (with an offset for
Restricted Units previously vested).

 

10.                                 Withholdings; Tax Recovery.  The Company
will have the right, prior to any issuance or delivery of Shares on your
Restricted Units, to withhold or demand from you payment of the amount necessary
to satisfy applicable tax requirements, as determined by the Company.  If you
have not satisfied your tax withholding requirements in a timely manner, the
Company will have the right to sell the number of Shares from your Award
necessary to generate proceeds sufficient to satisfy such requirements. In
addition, the Company shall have the right, if so provided under local law, to
recover any taxes relating to this Award that the Company or any affiliate pays
on your behalf.

 

By accepting the Award and not declining the Award, you hereby acknowledges that
the Company or Subsidiary or employing company shall require you to pay the
Company or

 

32

--------------------------------------------------------------------------------


 

Subsidiary or employing company the amount of any federal, state, local, foreign
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Company or Subsidiary or employing company to such
authority for your account, and you agree, as a condition of the grant of the
Award and delivery of any Shares, to satisfy such obligations.  Notwithstanding
the foregoing, the Committee may in its discretion establish procedures to
permit you to satisfy such obligation in whole or in part, and any local, state,
federal, foreign or other income tax obligations relating to the Award, by
electing (the “election”) to have the Company withhold shares of Common Stock
from the Shares to which you otherwise become entitled.  The number of Shares to
be withheld shall have a Fair Market Value as of the date that the amount of tax
to be withheld, taking into account any exchange rate issues, is determined as
nearly equal as possible to (but not exceeding) the amount of such obligations
being satisfied.  Each election must be made in writing in accordance with
election procedures established by the Committee

 

By accepting the Award and not declining the Award you acknowledge that the
Company has made no warranties or representations to you with respect to the tax
consequences (including but not limited to income tax consequences) with respect
to the Award contemplated by these Terms and Conditions, and you are in no
manner relying on the Company or its representatives for an assessment of such
tax consequences.  You hereby acknowledge that there may be adverse tax
consequences upon the grant or vesting of the Award and/or the acquisition or
disposition of the Shares subject to the Award and you have been advised that
you should consult with your own attorney, accountant and/or tax advisor
regarding the decision to enter into this Award and these Terms and Conditions
and the consequences thereof.  You also acknowledge that the Company has no
responsibility to take or refrain from taking any actions in order to achieve a
certain tax result for you.

 

11.                                 Transfer of Award.  You may not transfer any
interest in Restricted Units except by will or the laws of descent and
distribution.  Any other attempt to dispose of your interest in Restricted Units
will be null and void.

 

12.                                 Forfeiture of Award; Confidentiality;
Non-Competition; Non-Solicitation; Agreement to Reimburse Company.

 

(a) If your Termination of Employment is for Cause, including without limitation
a termination as a result of your violation of the Company’s Code of Ethical
Conduct, any unvested Restricted Units shall be immediately rescinded and you
will forfeit any rights you have with respect thereto. Furthermore, by accepting
this Award and not declining this Award, you agree and promise immediately to
deliver to the Company the number of Shares (or, in the discretion of the
Committee, the cash value of said shares) you received for Restricted Units that
vested or were delivered during the period beginning six months prior to your
Termination of Employment for Cause and ending on the six-month anniversary of
your Termination of Employment for Cause, including, without limitation, a
termination for Cause resulting from your violation of the Company’s Code of
Ethical Conduct.

 

33

--------------------------------------------------------------------------------


 

(b) You agree that during your employment with the Company or its Subsidiaries,
and thereafter, you will not disclose confidential or proprietary information,
or trade secrets, related to any business of the Company or the Subsidiary. 
Except as prohibited by law, you agree that during your employment with the
Company or its Subsidiaries, and for the one  year period following your
Termination of  Employment for any reason, you will not directly or indirectly,
own, manage, operate, control (including indirectly through a debt or equity
investment), provide services to, or be employed by, any person or entity
engaged in any business that is (i) located in a region with respect to which
you had substantial responsibilities while employed by the Company or its
Subsidiaries, and (ii) competitive, with (A) the line of business or businesses
of the Company or its Subsidiaries that you were employed with during your
employment (including any prospective business to be developed or acquired that
was proposed at the date of termination), or (B) any other business of the
Company or its Subsidiaries with respect to which you had substantial exposure
during such employment.

 

Except as prohibited by law, you further agree that during your employment with
the Company or its Subsidiaries, and for the two-year period thereafter, you
will not, directly or indirectly, on your own behalf or on behalf of another
(i) solicit, recruit, aid or induce any employee of the Company or any of its
Subsidiaries to leave their employment with the Company or its Subsidiaries in
order to accept employment with or render services to another person or entity
unaffiliated with the Company or its Subsidiaries, or hire or knowingly take any
action to assist or aid any other person or entity in identifying or hiring any
such employee, or (ii) solicit, aid, or induce any customer of the Company or
any of its Subsidiaries to purchase goods or services then sold by the Company
or its Subsidiaries from another person or entity, or assist or aid any other
persons or entity in identifying or soliciting any such customer, or
(iii) otherwise interfere with the relationship of the Company or any of its
Subsidiaries with any of its employees, customers, agents, or representatives.

 

Irreparable injury will result to the Company, and to its business, in the event
of a breach by you of any of your covenants and commitments under this
Agreement, including the covenants of non-competition and non-solicitation. 
Therefore, in the event of a breach of such covenants and commitments, in the
sole discretion of the Company, any of your unvested Restricted Units shall be
immediately rescinded and you will forfeit any rights you have with respect
thereto. Furthermore, by accepting the award, and not declining the award, in
the event of such a breach, upon demand by the Company, you hereby agree and
promise immediately to deliver to the Company the number of Shares (or, in the
discretion of the Committee, the cash value of said shares) you received for
Restricted Units that vested or were delivered during the period beginning six
months prior to your Termination of Employment and ending on the six-month
anniversary of your Termination of Employment.  In addition, the Company
reserves all rights to seek any and all remedies and damages permitted under
law, including, but not limited to, injunctive relief, equitable relief and
compensatory damages.

 

13.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property),

 

34

--------------------------------------------------------------------------------


 

extraordinary cash dividend, recapitalization, merger, consolidation, split-up,
spin-off, reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee shall
adjust the number and kind of Shares covered by the Restricted Units and other
relevant provisions to the extent necessary to prevent dilution or enlargement
of the benefits or potential benefits intended to be provided by the Restricted
Units.  Any such determinations and adjustments made by the Committee will be
binding on all persons.

 

14.                                 Restrictions on Payment of Shares.  Payment
of Shares for your Restricted Units is subject to the conditions that, to the
extent required at the time of delivery, (a) the Shares underlying the
Restricted Units will be duly listed, upon official notice of redemption, on the
NYSE, and (b) a Registration Statement under the Securities Act of 1933 with
respect to the Shares will be effective.  The Company will not be required to
deliver any Common Stock until all applicable federal and state laws and
regulations have been complied with and all legal matters in connection with the
issuance and delivery of the Shares have been approved by the appropriate
counsel of the Company.

 

15.                                 Disposition of Securities.  By accepting the
Award and not declining the Award, you acknowledge that you have read and
understand the Company’s Insider Trading Policy, and are aware of and understand
your obligations under applicable securities laws in respect of trading in the
Company’s securities.  You also acknowledge that the Company will have the right
to recover, or receive reimbursement for, any compensation or profit realized on
the disposition of Shares received for Restricted Units to the extent that the
Company has a right of recovery or reimbursement under applicable securities
laws or under its pay recoupment policy.

 

16.                                 Plan Terms Govern.  The redemption of
Restricted Units, the disposition of any Shares received for Restricted Units,
and the treatment of any gain on the disposition of these Shares are subject to
the terms of the Plan and any rules that the Committee may prescribe.  The Plan
document, as may be amended from time to time, is incorporated by reference into
these Terms and Conditions.  Except with respect to the choice of law provision,
in the event of any conflict between the terms of the Plan and the terms of
these Terms and Conditions, the terms of the Plan will control.  By accepting
the Award and not declining the Award, you acknowledge receipt of the Plan and
the prospectus, as in effect on the date of these Terms and Conditions.

 

17.                                 Personal Data.  To comply with applicable
law and to administer the Plan and these Terms and Conditions properly, the
Company and its agents may hold and process your personal data and/or sensitive
personal data.  Such data includes, but is not limited to, the information
provided in this grant package and any changes thereto, other appropriate
personal and financial data about you, and information about your participation
in the Plan and Shares obtained under the Plan from time to time.  By accepting
the Award and not declining the Award, you hereby give your explicit consent to
the Company’s processing any such personal data and/or sensitive personal data,
and you also hereby give your explicit

 

35

--------------------------------------------------------------------------------


 

consent to the Company’s transfer of any such personal data and/or sensitive
personal data outside the country in which you work or reside and to the United
States.  The legal persons for whom your personal data is intended include the
Company and any of its Subsidiaries (or former Subsidiaries as are deemed
necessary), the outside Plan administrator as selected by the Company from time
to time, and any other person that the Company may find in its administration of
the Plan to be appropriate.  You have the right to review and correct your
personal data by contacting your local Human Resources representative.  By
accepting the Award and not declining the Award, you understand and acknowledge
that the transfer of the information outlined here is important to the
administration of the Plan, and that failure to consent to the transmission of
such information may limit or prohibit your participation in the Plan and your
receipt of the Award.

 

By accepting the Award and not declining the Award you agree, as a condition of
participation in the Plan, that any personal data in relation to you may be held
by the Company and/or a Subsidiary and/or the Board and/or the Committee and
passed on to a third party broker, registrar, administrator and/or future
purchaser of the Company for all purposes relating to the operation or
administration of the Plan, including to countries or territories outside your
country or territory or, where applicable, outside of the European Economic
Area.

 

18.                                 No Contract of Employment or Promise of
Future Grants.  By accepting the Award and not declining the Award, you agree to
be bound by these Terms and Conditions and acknowledge that the Award is granted
at the sole discretion of the Company and is not considered part of any contract
of employment with the Company or your ordinary or expected salary or other
compensation, and that the Award will not be considered as part of such salary
or compensation for purposes of any pension benefits or in the event of
severance, redundancy or resignation.  If your employment with the Company or a
Subsidiary is terminated for any reason, whether lawfully or unlawfully, you
acknowledge and agree that you will not be entitled by way of damages or
specific performance for breach of contract, dismissal or compensation for loss
of office, tort or  otherwise with respect to the Plan or this Award to any sum,
shares or other benefits to compensate you for the loss or diminution in value
of any actual or prospective rights, benefits or expectation under or in
relation to the Plan or the forfeiture and/or termination of this Award.

 

19.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan gives you any right to continue in the employ of the
Company or any of its Subsidiaries or to interfere in any way with the right of
the Company or any Subsidiary to terminate your employment at any time.  Payment
of your Restricted Units is not secured by a trust, insurance contract or other
funding medium, and you do not have any interest in any fund or specific asset
of the Company by reason of this Award or the account established on your
behalf.  You have no rights as a stockholder of the Company pursuant to the
Restricted Units until Shares are actually delivered to you.

 

20.                                 Incorporation of Other Agreements.  These
Terms and Conditions and the Plan constitute the entire understanding between
you and the Company regarding the

 

36

--------------------------------------------------------------------------------


 

Restricted Units.  These Terms and Conditions supersede any prior agreements,
commitments or negotiations concerning the Restricted Units, except as otherwise
provided in Section 16 above.

 

21.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of the Agreement, which
will remain in full force and effect.  Moreover, if any provision is found to be
excessively broad in duration, scope or covered activity, the provision will be
construed so as to be enforceable to the maximum extent compatible with
applicable law.

 

22.                                 Delayed Payment.  Notwithstanding anything
in these Terms and Conditions to the contrary, if the Company determines that
you are a “specified employee” within the meaning of Section 409A(a)(2)(B) of
the United States Internal Revenue Code and the regulations thereunder, and you
become entitled to payment of Restricted Units on account of your Termination of
Employment, such payment shall be delayed until six months following your
Termination of Employment if the Company reasonably determines that your Award
is subject to the provisions of Section 409A of the United States Internal
Revenue Code and the regulations thereunder.  Your Award shall continue to be
credited with Dividend Equivalent Units during any such six-month delay period.

 

23.                                 Compliance with Section 409A.  Payments
under the Plan may be subject to Section 409A of the Internal Revenue Code. The
Committee may make such modifications to these Terms and Conditions as it deems
necessary or appropriate to comply with Section 409A.

 

24.                                 Governing Law.  The validity,
interpretation, construction and performance of these Terms and Conditions shall
be governed by the laws of the state of New Jersey without reference to
principles of conflicts of laws that would direct the application of the law of
any other jurisdiction.

 

25.                                 Acceptance of Terms and Conditions.  By
physically or electronically acknowledging this Award you agree to and
acknowledge the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in these Terms
and Conditions and the Plan;

 

(ii)                                  you understand and agree that these Terms
and Conditions and the Plan constitute a binding agreement between you and the
Company and represent the entire understanding between you and the Company
regarding the Award, and that any prior agreements, commitments or negotiations
concerning the Restricted Units are replaced and superseded;

 

(iii)                               you acknowledge the authority of the
Committee to administer and interpret these Terms and Conditions and the terms
and conditions set forth in the Plan; and

 

37

--------------------------------------------------------------------------------


 

(iv)                              you acknowledge that these Terms and
Conditions contain a noncompetition provision that may impact your ability to
perform certain services in the future.

 

Failure to affirmatively acknowledge or reject this Award before January 19,
2013 will result in your immediate and automatic acceptance of this Award and
the Terms and Conditions under which this Award is governed, including the
noncompetition provision contained therein You must therefore reject this Award
or acknowledge these Terms and Conditions by returning the enclosed Acceptance
Form to Tyco International Ltd., c/o Equity Plan Administration, 9 Roszel Road,
Princeton, NJ  08540 including your written signature within sixty (60) days of
the date of these Terms and Conditions.  Notification of your rejection will
nullify this grant unless otherwise agreed to in writing by you and the Company.

 

 

 

 

 

George R. Oliver

 

Chief Executive Officer,

 

Tyco International, Ltd.

 

38

--------------------------------------------------------------------------------

 

Tyco International Ltd.

2012 Stock and Incentive Plan

 

TERMS AND CONDITIONS

OF

PERFORMANCE SHARE UNIT AWARD

 

PERFORMANCE SHARE UNIT AWARD made in Princeton, New Jersey, as of
                       (“Grant Date”) pursuant to the Tyco International Ltd.
2012 Stock and Incentive Plan (the “Plan”).  Capitalized terms that are not
defined herein have the meaning ascribed to them in the Plan.

 

1.                                       Grant of Award.  Tyco International
Ltd. (“the Company”) has granted you Performance Share Units, as described in
the grant notification letter issued to you (“Grant Letter”), subject to the
provisions of these Terms and Conditions and the Plan (such units referred to
herein as “Performance Share Units”).  The Company will hold the Performance
Share Units in a bookkeeping account on your behalf until they become payable or
are forfeited or cancelled.

 

2.                                       Payment Amount.  Each Performance Share
Unit represents the right to receive upon vesting, one (1) Share of Common Stock
(as may be adjusted in accordance with Section 5(b)).

 

3.                                       Form of Payment.  Your vested
Performance Share Unit Award, determined in accordance with Section 5, will be
redeemed solely for Shares, subject to Sections 13 and 14.

 

4.                                       Dividends.  For each Performance Share
Unit that is outstanding, you will be credited with a Dividend Equivalent Unit
(“DEU”) for any cash dividends distributed by the Company on Company Common
Stock.  DEUs will be calculated at the same dividend rate paid to other holders
of Common Stock.  DEUs will vest in accordance with the vesting schedule
applicable to the underlying Performance Share Units, shall be subject to
adjustment based on the same performance measures applicable to the underlying
Performance Share Units, and shall be payable at the same time that the
underlying Performance Share Units are payable.

 

5.                                       (a) Vesting.  Except as otherwise set
forth herein, and subject to Section 5(b), your Performance Share Unit Award
will fully vest at the end of the Vesting Period, as described in Appendix A. 
Any payment shall be made as soon as practicable following the end of the
Vesting Period.

 

(b)  Award Adjustment.  The target number of Performance Share Units specified
in your Grant Letter shall be adjusted at the end of the Performance Cycle based
on the level of attainment of the performance measures and satisfaction of the
other terms and conditions described in Appendix A.  Such adjustment shall range
from 0% to 200% of the target Award set forth in your Grant Letter.  The
determination of the attainment of the performance

 

39

--------------------------------------------------------------------------------


 

measures and satisfaction of any other applicable terms and conditions will be
made in the sole discretion of the Committee as set forth below.

 

6.                                       Retirement, Termination of Employment,
Disability or Death.  Subject to Section 5(b), Performance Share Units will
vest, in the case of Termination of Employment, Retirement, Disability, or
death, as set forth below:

 

Event

 

Vesting

Voluntary Termination of Employment (other than Retirement)

 

Unvested Awards are forfeited and your rights with respect to these Performance
Share Units will end as of your Termination of Employment.

Involuntary Termination of Employment not for Cause

 

Unvested Awards are forfeited and your rights with respect to these Performance
Share Units will end as of your Termination of Employment, except as otherwise
provided in Sections 7, 8 or 9.

Termination of Employment for Cause

 

Unvested Awards are immediately forfeited and your rights with respect to these
Performance Share Units will end as of your Termination of Employment.

 

40

--------------------------------------------------------------------------------


 

Retirement (defined as Termination of Employment for reasons other than Cause on
or after age 55 if the sum of your age and full years of service with the
Company is at least 60).

 

If your Termination of Employment is due to your Retirement less than 12 months
after the Grant Date, your Performance Share Units will immediately be forfeited
and your rights with respect thereto will end. If your Termination of Employment
is due to your Retirement twelve or more months after the Grant Date, you will
earn a pro rata portion of your Award, if any Award is payable with respect to
the Performance Cycle as determined in accordance with Section 5(b) above, based
on the number of full months you have completed during the period beginning on
the Grant Date and ending on the last day of the Vesting Period. Any unearned
portion of your Award will immediately be forfeited and your rights with respect
thereto will end. Any payment shall be made as soon as practicable following the
later of your Termination of Employment and the determination of any adjustment
at the end of the Performance Cycle as described in Section 5(b).

Disability or death

 

If your Termination of Employment is the result of your death or Disability,
your Award will be determined as if you had continued active employment through
the end of the Performance Cycle applicable to the Award. Any payment shall be
made to your estate as soon as practicable following the later of your
Termination of Employment and the determination of any adjustment at the end of
the Performance Cycle as described in Section 5(b).

 

41

--------------------------------------------------------------------------------


 

Termination of Employment means the date of cessation of an Employee’s
employment relationship with the Company or a subsidiary for any reason, with or
without Cause, as determined by the Company.  For the avoidance of doubt, the
date of cessation of your employment relationship with the Company or a
Subsidiary shall exclude any notice or severance period that you may be entitled
to receive.

 

7.                                       Change in Control.  In the event of a
Change in Control of Tyco International Ltd, unless otherwise provided in this
Section 7, the Terms and Conditions applicable to your Award shall continue in
effect, except that no adjustment shall be made under Section 5(b).  Your Award
shall vest and become immediately payable upon (i) your Change in Control
Termination, or (ii) your Termination of Employment by reason of a “Good Reason
Resignation” which qualifies you for severance benefits under the Tyco
International Ltd. Change in Control Severance Plan for Certain U. S. Officers
and Executives (the “CIC Severance Plan”) within two years following a Change in
Control.  Any Award payable pursuant to the preceding sentence shall be paid ,
as determined in the sole discretion of the Committee, at the higher of the
target number of Performance Share Units specified in your Grant Letter and the
level of actual performance as of the date of the Change in Control (and shall
include any DEUs credited under Section 4) as soon as practicable following your
Change in Control Termination or your Termination of Employment by reason of a
Good Reason Resignation upon a Change in Control, as described in the preceding
sentence.  If prior to the Change in Control, you had satisfied the Retirement
provisions of Section 6 and terminated your employment because of your
Retirement, or previously terminated employment as a result of death or
Disability as described in Section 6, your Award (as determined under Section 6)
shall be paid at the target number of Performance Share Units and shall be
payable to you as soon as practicable following the Change in Control and no
adjustment shall be made under Section 5(b).

 

8.                                       Termination of Employment as a Result
of Divestiture or Outsourcing.  Notwithstanding any provision to the contrary in
Sections 6 or 7, if your involuntary Termination of Employment other than for
Cause is as a result of a Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement (each as defined below), you will earn a pro rata portion
of your Award based on the number of full months you have completed during the
period beginning on the Grant Date and ending on the last day of the Vesting
Period. Any payment shall be made as soon as practicable following the later of
your Termination of Employment and the determination of any adjustment described
in Section 5(b).

 

Notwithstanding the foregoing, you shall not earn any portion of your Award in
accordance with the preceding paragraph if (i) your Termination of Employment
occurs on or prior to the closing date of such Disposition of Assets or
Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement, or on the
effective date of such Outsourcing Agreement applicable to you (the “Applicable
Employment Date”), and (ii) you are offered Comparable Employment (as defined
below) with the buyer, successor company or outsourcing agent, as applicable,
but do not commence such employment on the Applicable Employment Date.

 

For the purposes of this Section 8, “Comparable Employment” shall mean
employment (i) with base compensation and benefits (not including perquisites,
allowances or long term incentive compensation) that, taken as whole, is not
materially reduced from that which is in

 

42

--------------------------------------------------------------------------------


 

effect immediately prior to your Termination of Employment and (ii) that is at a
geographic location no more than 50 miles from your principal place of
employment in effect immediately prior to your Termination of Employment;
“Disposition of Assets” shall mean the disposition by the Company or a
Subsidiary by which you are employed of all or a portion of the assets used by
the Company or Subsidiary in a trade or business to an unrelated corporation or
entity; “Disposition of a Subsidiary” shall mean the disposition by the Company
or a Subsidiary of its interest in a subsidiary or controlled entity to an
unrelated individual or entity (which, for the avoidance of doubt, excludes a
spin-off or split-off or similar transaction), provided that such subsidiary or
entity ceases to be controlled by the Company as a result of such disposition;
and “Outsourcing Agreement” shall mean a written agreement between the Company
or a Subsidiary and an unrelated third party (“Outsourcing Agent”) pursuant to
which (i) the Company transfers the performance of services previously performed
by employees of the Company or Subsidiary to the Outsourcing Agent, and (ii) the
Outsourcing Agent is obligated to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.

 

9.                                       Termination of Employment with
Severance Benefits.

 

(a) Termination in connection with the Separation.  In the event of (i) your
Termination of Employment that occurs within the period beginning on the Grant
Date and ending on the date that is one year following the completion of the
spin-offs of the ADT Corporation and Pentair, Ltd. (formerly known as Tyco Flow
Control International, Ltd.) ( the “Separation”), and (ii) the determination, in
the sole discretion of the Executive Vice President, Human Resources of the
Company, or his or her designee, that your Termination of Employment is due to
the Separation, you will earn a pro rata portion of your Award, if any, as is
determined in accordance with Section 5 above, based on the number of full
months you have completed during the period beginning on the Grant Date and
ending on the last day of the Vesting Period.  Any payment shall be made as soon
as practicable following the later of the date of your Termination of Employment
and the determination of any adjustment described in Section 5(b).

 

(b) Termination of Employment — Severance Eligible Employees. If (i) your
Termination of Employment occurs twelve months or later after the Grant Date,
(ii) is for a reason other than individual performance, and (iii) you are
eligible to receive severance benefits under a severance plan maintained by the
Company or a Subsidiary or an employment agreement, your Award will immediately
be forfeited and your rights with respect to these Performance Share Units will
end, unless the severance plan or agreement expressly provides that you may earn
a pro rata portion of your Award.  In such a case, you will earn a pro rata
portion of your Award based on the number of full months you have completed
during the period beginning on the Grant Date and ending on the last day of the
Vesting Period, with an offset for any Performance Share Units earned under
Section 9(a) above, as the provisions of Sections 9(a) and 9(b) shall in no
event provide for duplicative payments. Any payment shall be made as soon as
practicable following the later of your Termination of Employment and the
determination of any adjustment described in Section 5(b).

 

10.                                 Withholdings.  The Company will have the
right, prior to any issuance or delivery of Shares based on your Performance
Share Units, to withhold or demand from you

 

43

--------------------------------------------------------------------------------


 

payment of the amount necessary to satisfy applicable tax requirements, as
determined by the Company.  If you have not satisfied your tax withholding
requirements in a timely manner, the Company will have the right to sell the
number of Shares from your Award necessary to generate proceeds sufficient to
satisfy such requirements.  In addition, the Company shall have the right, if so
provided under applicable law, to recover any taxes relating to this Award that
the Company or any of its affiliates pays on your behalf.

 

By not declining the Award, you hereby acknowledges that the Company or
Subsidiary or employing company shall require you to pay the Company or
Subsidiary or employing company the amount of any federal, state, local, foreign
or other tax or other amount required by any governmental authority to be
withheld and paid over by the Company or Subsidiary or employing company to such
authority for your account, and you agree, as a condition of the grant of the
Award and delivery of any Shares, to satisfy such obligations.  Notwithstanding
the foregoing, the Committee may in its discretion establish procedures to
permit you to satisfy such obligation in whole or in part, and any local, state,
federal, foreign or other income tax obligations relating to the Award, by
electing (the “election”) to have the Company withhold shares of Common Stock
from the Shares to which you otherwise become entitled.  The number of Shares to
be withheld shall have a Fair Market Value as of the date that the amount of tax
to be withheld, taking into account any exchange rate issues, is determined as
nearly equal as possible to (but not exceeding) the amount of such obligations
being satisfied.  Each election must be made in writing in accordance with
election procedures established by the Committee

 

By not declining the Award you acknowledge that the Company has made no
warranties or representations to you with respect to the tax consequences
(including but not limited to income tax consequences) with respect to the Award
contemplated by these Terms and Conditions, and you are in no manner relying on
the Company or its representatives for an assessment of such tax consequences. 
You hereby acknowledge that there may be adverse tax consequences upon the grant
or vesting of the Award and/or the acquisition or disposition of the Shares
subject to the Award and you have been advised that you should consult with your
own attorney, accountant and/or tax advisor regarding the decision to enter into
this Award and these Terms and Conditions and the consequences thereof.  You
also acknowledge that the Company has no responsibility to take or refrain from
taking any actions in order to achieve a certain tax result for you

 

11.                                 Transfer of Award.  You may not transfer any
interest in Performance Share Units except by will or the laws of descent and
distribution.  Any other attempt to dispose of your interest in Performance
Share Units will be null and void.

 

12.                                 Covenant; Forfeiture of Award; Agreement to
Reimburse Company.

 

(a)                                  If your Termination of Employment is for
Cause, including without limitation a termination as a result of your violation
of the Company’s Code of Ethical Conduct, any unearned Performance Share Units
shall be immediately rescinded and you will forfeit any rights you have with
respect thereto.  Furthermore, by not declining this Performance Share Unit
Award, you hereby agree and promise immediately to deliver to the Company the
number of Shares (or, in the discretion of the Committee, the cash value of said
shares) you received for Performance Share Units during the period beginning six
months prior to your Termination of

 

44

--------------------------------------------------------------------------------


 

Employment for Cause and ending on the later of (i) the second anniversary of
your Termination of Employment for Cause, including, without limitation, a
termination for cause resulting from your violation of the Company’s Code of
Ethical Conduct, or (ii) 60 days following the end of the Vesting Period.

 

(b)                                 If the Committee determines, in its sole
discretion, that at any time after the Grant Date and prior to the second
anniversary of your Termination of Employment you (i) disclosed business
confidential or proprietary information related to any business of the Company
or Subsidiary or (ii) have entered into an employment or consultation
arrangement (including any arrangement for employment or service as an agent,
partner, stockholder, consultant, officer or director) with any entity or person
engaged in a business, which arrangement would likely (in the sole judgment of
the Committee) result in the disclosure of business confidential or proprietary
information related to any business of the Company or a Subsidiary to a business
that is competitive with any Company or Subsidiary business as to which you have
had access to business strategic or confidential information, and the Committee
has not approved the arrangement in writing, then any unearned Performance Share
Units will immediately be rescinded, and you will forfeit any rights you have
with respect to these Performance Share Units as of the date of the Committee’s
determination.

 

13.                                 Adjustments.  In the event of any stock
split, reverse stock split, dividend or other distribution (whether in the form
of cash, Shares, other securities or other property), extraordinary cash
dividend, recapitalization, merger, consolidation, split-up, spin-off,
reorganization, combination, repurchase or exchange of Shares or other
securities, the issuance of warrants or other rights to purchase Shares or other
securities, or other similar corporate transaction or event, the Committee shall
adjust the number and kind of Shares covered by the Performance Share Units and
other relevant provisions to the extent necessary to prevent dilution or
enlargement of the benefits or potential benefits intended to be provided by the
Performance Share Units.  Any such determinations and adjustments made by the
Committee will be binding on all persons.

 

14.                                 Restrictions on Payment of Shares.  Payment
of Shares for your Performance Share Units is subject to the conditions that, to
the extent required at the time of vesting, (a) the Shares underlying the
Performance Share Units will be duly listed, upon official notice of redemption,
on the NYSE, and (b) a Registration Statement under the Securities Act of 1933
with respect to the Shares will be effective.  The Company will not be required
to deliver any Common Stock until all applicable federal and state laws and
regulations have been complied with and all legal matters in connection with the
issuance and delivery of the Shares have been approved by the appropriate
counsel of the Company.

 

15.                                 Disposition of Securities.  By not declining
the Award, you acknowledge that you have read and understand the Company’s
Insider Trading Policy, and are aware of and understand your obligations under
applicable securities laws in respect of trading in the Company’s securities. 
You also acknowledge that the Company will have the right to recover, or receive
reimbursement for, any compensation or profit realized on the disposition of
Shares received for Performance Share Units to the extent that the Company has a
right of recovery or reimbursement under applicable securities laws or under its
pay recoupment policy.

 

45

--------------------------------------------------------------------------------


 

16.                                 Plan Terms Govern.  The redemption of
Performance Share Units, the disposition of any Shares received for Performance
Share Units, and the treatment of any gain on the disposition of these Shares
are subject to the terms of the Plan and any rules that the Committee may
prescribe.  The Plan document, as may be amended from time to time, is
incorporated by reference into these Terms and Conditions.  Except with respect
to the choice of law provision, in the event of any conflict between the terms
of the Plan and the terms of these Terms and Conditions, the terms of the Plan
will control.  By not declining the Award, you acknowledge receipt of the Plan
and the prospectus, as in effect on the date of these Terms and Conditions.

 

17.                                 Personal Data.  To comply with applicable
law and to administer the Plan and these Terms and Conditions properly, the
Company and its agents may hold and process your personal data and/or sensitive
personal data.  Such data includes, but is not limited to, the information
provided in this grant package and any changes thereto, other appropriate
personal and financial data about you, and information about your participation
in the Plan and Shares obtained under the Plan from time to time.  By not
declining the Award, you hereby give your explicit consent to the Company’s
processing any such personal data and/or sensitive personal data, and you also
hereby give your explicit consent to the Company’s transfer of any such personal
data and/or sensitive personal data outside the country in which you work or
reside and to the United States.  The legal persons for whom your personal data
is intended include the Company and any of its Subsidiaries (or former
Subsidiaries as are deemed necessary), the outside Plan administrator as
selected by the Company from time to time, and any other person that the Company
may find in its administration of the Plan to be appropriate.  You have the
right to review and correct your personal data by contacting your local Human
Resources Representative.  By not declining the Award, you understand and
acknowledge that the transfer of the information outlined here is important to
the administration of the Plan, and that failure to consent to the transmission
of such information may limit or prohibit your participation in the Plan and
your receipt of the Award.

 

By not declining the Award you agree, as a condition of participation in the
Plan, that any personal data in relation to you may be held by the Company
and/or a Subsidiary and/or the Board and/or the Committee and passed on to a
third party broker, registrar, administrator and/or future purchaser of the
Company for all purposes relating to the operation or administration of the
Plan, including to countries or territories outside your country or territory
or, where applicable, outside of the European Economic Area.

 

18.                                 No Contract of Employment or Promise of
Future Grants.  By not declining the Award, you agree to be bound by these Terms
and Conditions and acknowledge that the Award is granted at the sole discretion
of the Company and is not considered part of any contract of employment with the
Company or your ordinary or expected salary or other compensation, and that the
Award will not be considered as part of such salary or compensation for purposes
of any pension benefits or in the event of severance, redundancy or
resignation.  If your employment with the Company or a Subsidiary is terminated
for any reason, whether lawfully or unlawfully, you acknowledge and agree that
you will not be entitled by way of damages or specific performance for breach of
contract, dismissal or compensation for loss of office, tort or  otherwise with
respect to the Plan or this Award to any sum, shares or other benefits to

 

46

--------------------------------------------------------------------------------


 

compensate you for the loss or diminution in value of any actual or prospective
rights, benefits or expectation under or in relation to the Plan or the
forfeiture and/or termination of this Award.

 

19.                                 Limitations.  Nothing in these Terms and
Conditions or the Plan gives you any right to continue in the employ of the
Company or any of its Subsidiaries or to interfere in any way with the right of
the Company or any Subsidiary to terminate your employment at any time.  Payment
of your Performance Share Units is not secured by a trust, insurance contract or
other funding medium, and you do not have any interest in any fund or specific
asset of the Company by reason of this Award or the account established on your
behalf.  You have no rights as a stockholder of the Company pursuant to the
Performance Share Units until Shares are actually delivered to you.

 

20.                                 Incorporation of Other Agreements.  These
Terms and Conditions (including Appendix A) and the Plan constitute the entire
understanding between you and the Company regarding the Performance Share
Units.  These Terms and Conditions supersede any prior agreements, commitments
or negotiations concerning the Performance Share Units, except as otherwise
provided in Section 16 above.

 

21.                                 Severability.  The invalidity or
unenforceability of any provision of these Terms and Conditions will not affect
the validity or enforceability of the other provisions of the Agreement, which
will remain in full force and effect.  Moreover, if any provision is found to be
excessively broad in duration, scope or covered activity, the provision will be
construed so as to be enforceable to the maximum extent compatible with
applicable law.

 

22.                                 Delayed Payment.  Notwithstanding anything
in these Terms and Conditions to the contrary, if the Company determines that
you  are a “specified employee” within the meaning of Section 409A(a)(2)(B) of
the United States Internal Revenue Code and the regulations thereunder, and  you
become entitled to payment of Performance Share Units on account of your
Termination of Employment, such payment shall be delayed until six (6) months
following your Termination of Employment if the Company reasonably determines
that your Award is subject to the provisions of Section 409A of the United
States Internal Revenue Code and the regulations thereunder.  Your Award shall
continue to be credited with Dividend Equivalent Units during any such six-month
delay period.

 

23.                                 Section 409A.  Payments under the Plan may
be subject to Section 409A of the Internal Revenue Code. The Committee may make
such modifications to these Terms and Conditions as it deems necessary or
appropriate to comply with Section 409A.

 

24.                                 Governing Law.  The validity,
interpretation, construction and performance of these Terms and Conditions shall
be governed by the laws of the state of New Jersey without reference to
principles of conflicts of laws that would direct the application of the law of
any other jurisdiction.

 

47

--------------------------------------------------------------------------------


 

By not declining this Award, you agree to and acknowledge the following:

 

(i)                                     you have carefully read, fully
understand and agree to all of the terms and conditions described in these Terms
and Conditions and the Plan;

 

(ii)                                  you understand and agree that these Terms
and Conditions and the Plan constitute a binding agreement between you and the
Company and represent the entire understanding between you and the Company
regarding the Award, and that any prior agreements, commitments or negotiations
concerning the Performance Share Units are replaced and superseded; and

 

(iii)                               you acknowledge the authority of the
Committee to administer and interpret these Terms and Conditions and the terms
and conditions set forth in the Plan.

 

You will be deemed to consent to the application of the terms and conditions set
forth in these Terms and Conditions and the Plan unless you contact Tyco
International Ltd., c/o Equity Plan Administration, 9 Roszel Road, Princeton,
NJ  08540 in writing within sixty days of the date of these Terms and
Conditions.  Notification of your non-consent will nullify this grant unless
otherwise agreed to in writing by you and the Company.

 

 

 

 

 

George R. Oliver

 

Chief Executive Officer,

 

Tyco International, Ltd.

 

48

--------------------------------------------------------------------------------
